
	

114 HR 5303 : Water Resources Development Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		2d Session
		H. R. 5303
		IN THE SENATE OF THE UNITED STATES
		September 29, 2016ReceivedAN ACT
		To provide for improvements to the rivers and harbors of the United States, to provide for the
			 conservation and development of water and related resources, and for other
			 purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Water Resources Development Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Secretary defined.
					Title I—General Provisions
					Sec. 101. Sense of Congress regarding Water Resources Development Acts.
					Sec. 102. Youth service and conservation corps organizations.
					Sec. 103. Navigation safety.
					Sec. 104. Emerging harbors.
					Sec. 105. Federal breakwaters and jetties.
					Sec. 106. Donor ports and energy transfer ports.
					Sec. 107. Remote and subsistence harbors.
					Sec. 108. Beneficial use of dredged material.
					Sec. 109. Reservoir sediment.
					Sec. 110. Contributed funds for reservoir operations.
					Sec. 111. Water supply conservation.
					Sec. 112. Interstate compacts.
					Sec. 113. Nonstructural alternatives.
					Sec. 114. Operation and maintenance of environmental protection and restoration and aquatic
			 ecosystem restoration projects.
					Sec. 115. Estuary restoration.
					Sec. 116. Great Lakes fishery and ecosystem restoration.
					Sec. 117. Agreements.
					Sec. 118. Corps of Engineers operation of unmanned aircraft systems.
					Sec. 119. Federal dredge fleet.
					Sec. 120. Corps of Engineers assets.
					Sec. 121. Funding to process permits.
					Sec. 122. Credit in lieu of reimbursement.
					Sec. 123. Clarification of contributions during emergency events.
					Sec. 124. Study of water resources development projects by non-Federal interests.
					Sec. 125. Non-Federal construction of authorized flood damage reduction projects.
					Sec. 126. Multistate activities.
					Sec. 127. Regional participation assurance for levee safety activities.
					Sec. 128. Participation of non-Federal interests.
					Sec. 129. Indian tribes.
					Sec. 130. Dissemination of information on the annual report process.
					Sec. 131. Scope of projects.
					Sec. 132. Preliminary feasibility study activities.
					Sec. 133. Post-authorization change reports.
					Sec. 134. Maintenance dredging data.
					Sec. 135. Electronic submission and tracking of permit applications.
					Sec. 136. Data transparency.
					Sec. 137. Backlog prevention.
					Sec. 138. Quality control.
					Sec. 139. Budget development and prioritization.
					Sec. 140. Use of natural and nature-based features.
					Sec. 141. Annual report on purchase of foreign manufactured articles.
					Sec. 142. Integrated water resources planning.
					Sec. 143. Evaluation of project partnership agreements.
					Sec. 144. Additional measures at donor ports and energy transfer ports.
					Sec. 145. Arctic deep draft port development partnerships.
					Sec. 146. International outreach program.
					Sec. 147. Comprehensive study.
					Sec. 148. Alternative models for managing Inland Waterways Trust Fund.
					Sec. 149. Alternative projects to maintenance dredging.
					Sec. 150. Fish hatcheries.
					Sec. 151. Environmental banks.
					Sec. 152. Cost share requirement.
					Sec. 153. Public access.
					Sec. 154. Tribal displacement.
					Sec. 155. Drought emergencies.
					Sec. 156. GAO study.
					Sec. 157. Work defined.
					Sec. 158. Authorization of federally maintained tributary channels as part of channel system.
					Sec. 159. Dam safety repair projects.
					Sec. 160. Expedited completion of authorized project for flood risk management.
					Sec. 161. Review of Benefits.
					Sec. 162. Federal cost limitation of ecosystem restoration costs for certain projects.
					Sec. 163. Local flood protection works.
					Sec. 164. Flood mitigation and riverine restoration program.
					Sec. 165. Table Rock Lake, Arkansas and Missouri.
					Sec. 166. Adjustment to cost benefit ratio.
					Sec. 167. Land transfer and trust land for the Muscogee (Creek) Nation.
					Sec. 168. Lake Kemp, Texas.
					Sec. 169. Coastal Texas ecosystem protection and restoration, Texas.
					Sec. 170. Corps levees that affect community-owned levees.
					Sec. 171. Corrosion prevention.
					Sec. 172. North Atlantic Coastal Region.
					Sec. 173. Acquisition of beach fill.
					Sec. 174. Prioritization of certain projects.
					Sec. 175. Watercraft Inspection Stations.
					Sec. 176. Gulf coast oyster bed recovery assessment.
					Sec. 177. Water infrastructure finance and innovation.
					Sec. 178. Flood mitigation and rierine restoration program.
					Sec. 179. Initiating work on separable elements.
					Sec. 180. Lower Bois d’Arc Creek Reservoir Project, Fannin County, Texas.
					Sec. 181. Consideration of use of natural and nature-based feature.
					Sec. 182. Recreational access.
					Sec. 183. No wake zones for vessels.
					Sec. 184. Ice jam prevention and mitigation.
					Sec. 185. Tribal consultation.
					Sec. 186. Structural health monitoring.
					Sec. 187. Expedited completion of authorized project for flood control.
					Sec. 188. Cameron County, Texas.
					Sec. 189. Great Lakes Navigation System.
					Sec. 190. Kennewick Man.
					Sec. 191. Great Lakes Restoration Initiative.
					Sec. 192. Additional assistance.
					Title II—Studies
					Sec. 201. Authorization of proposed feasibility studies.
					Sec. 202. Expedited completion of reports for certain projects.
					Sec. 203. Tulsa and West Tulsa, Arkansas River, Oklahoma.
					Title III—Deauthorizations and Related Provisions
					Sec. 301. Deauthorization of inactive projects.
					Sec. 302. Valdez, Alaska.
					Sec. 303. Los Angeles County Drainage Area, Los Angeles County, California.
					Sec. 304. Sutter Basin, California.
					Sec. 305. Essex River, Massachusetts.
					Sec. 306. Port of Cascade Locks, Oregon.
					Sec. 307. Central Delaware River, Philadelphia, Pennsylvania.
					Sec. 308. Huntingdon County, Pennsylvania.
					Sec. 309. Rivercenter, Philadelphia, Pennsylvania.
					Sec. 310. Joe Pool Lake, Texas.
					Sec. 311. Salt Creek, Graham, Texas.
					Sec. 312. Texas City Ship Channel, Texas City, Texas.
					Sec. 313. Stonington Harbor, Connecticut.
					Title IV—Water Resources Infrastructure
					Sec. 401. Project authorizations.
				
 2.Secretary definedIn this Act, the term Secretary means the Secretary of the Army. IGeneral Provisions 101.Sense of Congress regarding Water Resources Development Acts (a)FindingsCongress finds the following:
 (1)The Corps of Engineers constructs projects for the purposes of navigation, flood control, beach erosion control and shoreline protection, hydroelectric power, recreation, water supply, environmental protection, restoration, and enhancement, and fish and wildlife mitigation.
 (2)The Corps of Engineers is the primary Federal provider of outdoor recreation in the United States. (3)The Corps of Engineers owns and operates more than 600 dams.
 (4)The Corps of Engineers operates and maintains 12,000 miles of commercial inland navigation channels.
 (5)The Corps of Engineers manages the dredging of more than 200,000,000 cubic yards of construction and maintenance dredge material annually.
 (6)The Corps of Engineers maintains 926 coastal, Great Lakes, and inland harbors. (7)The Corps of Engineers restores, creates, enhances, or preserves tens of thousands of acres of wetlands annually under the Corps’ Regulatory Program.
 (8)The Corps of Engineers provides a total water supply storage capacity of 329,200,000 acre-feet in major Corps lakes.
 (9)The Corps of Engineers owns and operates 24 percent of United States hydropower capacity or 3 percent of the total electric capacity of the United States.
 (10)The Corps of Engineers supports Army and Air Force installations. (11)The Corps of Engineers provides technical and construction support to more than 100 countries.
 (12)The Corps of Engineers manages an Army military construction program that carried out approximately $44,600,000,000 in construction projects (the largest construction effort since World War II) between 2006 and 2013.
 (13)The Corps of Engineers researches and develops technologies to protect the environment and enhance quality of life in the United States.
 (14)The legislation for authorizing Corps of Engineers projects is the Water Resources Development Act and, between 1986 and 2000, Congress typically enacted an authorization bill every 2 years.
 (15)Since 2000, only 3 Water Resources Development Acts have been enacted. (16)In 2014, the Water Resources Reform and Development Act of 2014 was enacted, which accelerated the infrastructure project delivery process, fostered fiscal responsibility, and strengthened water transportation networks to promote the competitiveness, prosperity, and economic growth of the United States.
 (17)Section 1001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c) requires typical Corps of Engineers project feasibility studies to be completed in 3 years.
 (18)Section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) requires the Corps of Engineers to submit annually a Report to Congress on Future Water Resources Development, which ensures projects and activities proposed at the local, regional, and State levels are considered for authorization.
 (19)Passing Water Resources Development Acts on a routine basis enables Congress to exercise oversight, ensures the Corps of Engineers maintains an appropriately sized portfolio, prevents project backlog, and keeps United States infrastructure competitive.
 (b)Sense of CongressIt is the sense of Congress that— (1)the missions and authorities of the Corps of Engineers are a unique function that benefits all Americans;
 (2)water resources development projects are critical to maintaining economic prosperity, national security, and environmental protection;
 (3)Congress has required timely delivery of project and study authorization proposals from non-Federal project sponsors and the Corps of Engineers; and
 (4)Congress should consider a Water Resources Development Act at least once every Congress. 102.Youth service and conservation corps organizationsSection 213 of the Water Resources Development Act of 2000 (33 U.S.C. 2339) is amended—
 (1)by redesignating subsection (c) as subsection (d); and (2)by inserting after subsection (b) the following:
					
 (c)Youth service and conservation corps organizationsThe Secretary shall, to the maximum extent practicable, enter into cooperative agreements with qualified youth service and conservation corps organizations for services relating to projects under the jurisdiction of the Secretary and shall do so in a manner that ensures the maximum participation and opportunities for such organizations..
 103.Navigation safetyThe Secretary shall use section 5 of the Act of March 4, 1915 (38 Stat. 1053, chapter 142; 33 U.S.C. 562), to carry out navigation safety activities at those projects eligible for operation and maintenance under section 204(f) of the Water Resources Development Act of 1986 (33 U.S.C. 2232(f)).
 104.Emerging harborsSection 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238) is amended— (1)in subsection (c)(3) by striking for each of fiscal years 2015 through 2022 and inserting for each fiscal year; and
 (2)in subsection (d)(1)(A)— (A)in the matter preceding clause (i) by striking For each of fiscal years 2015 through 2024 and inserting For each fiscal year;
 (B)in clause (i) by striking 90 and inserting Not more than 90; and (C)in clause (ii) by striking 10 and inserting At least 10.
					105.Federal breakwaters and jetties
 (a)In generalThe Secretary shall, at Federal expense, establish an inventory and conduct an assessment of the general structural condition of all Federal breakwaters and jetties protecting harbors and inland harbors within the United States.
 (b)ContentsThe inventory and assessment carried out under subsection (a) shall include— (1)compiling location information for all Federal breakwaters and jetties protecting harbors and inland harbors within the United States;
 (2)determining the general structural condition of each breakwater and jetty; (3)analyzing the potential risks to navigational safety, and the impact on the periodic maintenance dredging needs of protected harbors and inland harbors, resulting from the general structural condition of each breakwater and jetty; and
 (4)estimating the costs, for each breakwater and jetty, to restore or maintain the breakwater or jetty to authorized levels and the total of all such costs.
 (c)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report on the results of the inventory and assessment carried out under subsection (a).
 106.Donor ports and energy transfer portsSection 2106(a)(2)(B) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2238c(a)(2)(B)) is amended by striking $15,000,000 and inserting $5,000,000.
 107.Remote and subsistence harborsSection 2006 of the Water Resources Development Act of 2007 (33 U.S.C. 2242) is amended— (1)in subsection (a)(3) by inserting in which the project is located, or the long-term viability of a community that is located in the region that is served by the project and that will rely on the project, after community; and
 (2)in subsection (b)— (A)in paragraph (1) by inserting and communities that are located in the region to be served by the project and that will rely on the project after community;
 (B)in paragraph (4) by striking local population and inserting regional population to be served by the project; and (C)in paragraph (5) by striking community and inserting local community and communities that are located in the region to be served by the project and that will rely on the project.
					108.Beneficial use of dredged material
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall establish a pilot program to carry out projects for the beneficial use of dredged material, including projects for the purposes of—
 (1)reducing storm damage to property and infrastructure; (2)promoting public safety;
 (3)protecting, restoring, and creating aquatic ecosystem habitats; (4)stabilizing stream systems and enhancing shorelines;
 (5)promoting recreation; (6)supporting risk management adaptation strategies; and
 (7)reducing the costs of dredging and dredged material placement or disposal, such as projects that use dredged material for—
 (A)construction or fill material; (B)civic improvement objectives; and
 (C)other innovative uses and placement alternatives that produce public economic or environmental benefits.
 (b)Project selectionIn carrying out the pilot program, the Secretary shall— (1)identify for inclusion in the pilot program and carry out 10 projects for the beneficial use of dredged material;
 (2)consult with relevant State agencies in selecting projects; and (3)select projects solely on the basis of—
 (A)the environmental, economic, and social benefits of the projects, including monetary and nonmonetary benefits; and
 (B)the need for a diversity of project types and geographical project locations. (c)Regional beneficial use teams (1)In generalIn carrying out the pilot program, the Secretary shall establish regional beneficial use teams to identify and assist in the implementation of projects under the pilot program.
					(2)Composition
 (A)LeadershipFor each regional beneficial use team established under paragraph (1), the Secretary shall appoint the Commander of the relevant division of the Corps of Engineers to serve as the head of the team.
 (B)MembershipThe membership of each regional beneficial use team shall include— (i)representatives of relevant Corps of Engineers districts and divisions;
 (ii)representatives of relevant State and local agencies; and (iii)representatives of Federal agencies and such other entities as the Secretary determines appropriate, consistent with the purposes of this section.
 (d)ConsiderationsThe Secretary shall carry out the pilot program in a manner that— (1)maximizes the beneficial placement of dredged material from Federal and non-Federal navigation channels;
 (2)incorporates, to the maximum extent practicable, 2 or more Federal navigation, flood control, storm damage reduction, or environmental restoration projects;
 (3)coordinates the mobilization of dredges and related equipment, including through the use of such efficiencies in contracting and environmental permitting as can be implemented under existing laws and regulations;
 (4)fosters Federal, State, and local collaboration; (5)implements best practices to maximize the beneficial use of dredged sand and other sediments; and
 (6)ensures that the use of dredged material is consistent with all applicable environmental laws. (e)Cost sharingProjects carried out under this section shall be subject to the cost-sharing requirements applicable to projects carried out under section 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326).
 (f)ReportNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—
 (1)a description of the projects selected to be carried out under the pilot program; (2)documentation supporting each of the projects selected;
 (3)the findings of regional beneficial use teams regarding project selection; and (4)any recommendations of the Secretary or regional beneficial use teams with respect to the pilot program.
 (g)TerminationThe pilot program shall terminate after completion of the 10 projects carried out pursuant to subsection (b)(1).
 (h) Exemption from other standardsThe projects carried out under this section shall be carried out notwithstanding the definition of the term Federal standard in section 335.7 of title 33, Code of Federal Regulations.
 (i)ClarificationSection 156(e) of the Water Resources Development Act of 1976 (42 U.S.C. 1962d–5f(e)) is amended by striking 3 and inserting 6.
				109.Reservoir sediment
 (a)In generalSection 215 of the Water Resources Development Act of 2000 (33 U.S.C. 2326c) is amended to read as follows:
					
						215.Reservoir sediment
 (a)In generalNot later than 180 days after the date of enactment of the Water Resources Development Act of 2016 and after providing public notice, the Secretary shall establish, using available funds, a pilot program to accept services provided by a non-Federal interest or commercial entity for removal of sediment captured behind a dam owned or operated by the United States and under the jurisdiction of the Secretary for the purpose of restoring the authorized storage capacity of the project concerned.
 (b)RequirementsIn carrying out this section, the Secretary shall— (1)review the services of the non-Federal interest or commercial entity to ensure that the services are consistent with the authorized purposes of the project concerned;
 (2)ensure that the non-Federal interest or commercial entity will indemnify the United States for, or has entered into an agreement approved by the Secretary to address, any adverse impact to the dam as a result of such services;
 (3)require the non-Federal interest or commercial entity, prior to initiating the services and upon completion of the services, to conduct sediment surveys to determine the pre- and post-services sediment profile and sediment quality; and
 (4)limit the number of dams for which services are accepted to 10. (c)Limitation (1)In generalThe Secretary may not accept services under subsection (a) if the Secretary, after consultation with the Chief of Engineers, determines that accepting the services is not advantageous to the United States.
 (2)Report to CongressIf the Secretary makes a determination under paragraph (1), the Secretary shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate written notice describing the reasoning for the determination.
 (d)Disposition of removed sedimentIn exchange for providing services under subsection (a), a non-Federal interest or commercial entity is authorized to retain, use, recycle, sell, or otherwise dispose of any sediment removed in connection with the services and the Corps of Engineers may not seek any compensation for the value of the sediment.
 (e)Congressional notificationPrior to accepting services provided by a non-Federal interest or commercial entity under this section, the Secretary shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate written notice of the acceptance of the services.
 (f)Report to CongressUpon completion of services at the 10 dams allowed under subsection (b)(4), the Secretary shall make publicly available and submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report documenting the results of the services..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Water Resources Development Act of 2000 is amended by striking the item relating to section 215 and inserting the following:
					
						
							Sec. 215. Reservoir sediment..
 110.Contributed funds for reservoir operationsSection 5 of the Act of June 22, 1936 (49 Stat. 1572, chapter 688; 33 U.S.C. 701h), is amended by inserting after authorized purposes of the project: the following: Provided further, That the Secretary is authorized to receive and expend funds from a State or a political subdivision thereof, and other non-Federal interests, to formulate, review, or revise operational documents for any reservoir for which the Secretary is authorized to prescribe regulations for the use of storage allocated for flood risk management or navigation pursuant to section 7 of the Act of December 22, 1944 (58 Stat. 890, chapter 665; 33 U.S.C. 709):.
			111.Water supply conservation
 (a)In generalIn a State in which a drought emergency has been declared or was in effect during the 1-year period ending on the date of enactment of this Act, the Secretary is authorized—
 (1)to conduct an evaluation for purposes of approving water supply conservation measures that are consistent with the authorized purposes of water resources development projects under the jurisdiction of the Secretary; and
 (2)to enter into written agreements pursuant to section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b) with non-Federal interests to carry out the conservation measures approved by such evaluations.
 (b)EligibilityWater supply conservation measures evaluated under subsection (a) may include the following: (1)Storm water capture.
 (2)Releases for ground water replenishment or aquifer storage and recovery. (3)Releases to augment water supply at another Federal or non-Federal storage facility.
 (4)Other conservation measures that enhance usage of a Corps of Engineers project for water supply. (c)CostsA non-Federal interest shall pay only the separable costs associated with the evaluation, implementation, operation, and maintenance of an approved water supply conservation measure, which payments may be accepted and expended by the Corps of Engineers to cover such costs.
 (d)Statutory constructionNothing in this section may be construed to modify or alter the obligations of a non-Federal interest under existing or future agreements for—
 (1)water supply storage pursuant to section 301 of the Water Supply Act of 1958 (43 U.S.C. 390b); or (2)surplus water use pursuant to section 6 of the Act of December 22, 1944 (58 Stat. 890, chapter 665; 33 U.S.C. 708).
 (e)LimitationsNothing in this section— (1)affects, modifies, or changes the authorized purposes of a Corps of Engineers project;
 (2)affects existing Corps of Engineers authorities, including its authorities with respect to navigation, flood damage reduction, and environmental protection and restoration;
 (3)affects the Corps of Engineers ability to provide for temporary deviations; (4)affects the application of a cost-share requirement under section 101, 102, or 103 of the Water Resources Development Act of 1986 (33 U.S.C. 2211, 2212, and 2213);
 (5)supersedes or modifies any written agreement between the Federal Government and a non-Federal interest that is in effect on the date of enactment of this Act;
 (6)supersedes or modifies any amendment to an existing multistate water control plan, including those water control plans along the Missouri River and those water control plans in the Apalachicola-Chattahoochee-Flint and Alabama-Coosa-Tallapoosa basins;
 (7)affects any water right in existence on the date of enactment of this Act; or (8)preempts or affects any State water law or interstate compact governing water.
 112.Interstate compactsSection 301 of the Water Supply Act of 1958 (43 U.S.C. 390b) is amended by striking subsection (f). 113.Nonstructural alternativesSection 5(a)(1) of the Act of August 18, 1941 (55 Stat. 650, chapter 377; 33 U.S.C. 701n(a)(1)), is amended by striking if requested each place it appears and inserting after consultation with the non-Federal sponsor and if requested and agreed to.
			114.Operation and maintenance of environmental protection and restoration and aquatic ecosystem
			 restoration projects
 (a)Non-Federal obligationsNotwithstanding section 103(j) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(j)), a non-Federal interest is released from any obligation to operate and maintain the nonstructural and nonmechanical components of a water resources development project carried out for the purposes of environmental protection and restoration or aquatic ecosystem restoration, including a project carried out under section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330) or section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a), if the Secretary determines that—
 (1)the 50-year period that began on the date on which project construction was completed has concluded; or
 (2)the criteria identified in the guidance issued under subsection (c) have been met with respect to the project.
 (b)Federal obligationsThe Secretary is not responsible for the operation or maintenance of any components of a project with respect to which a non-Federal interest is released from obligations under subsection (a).
 (c)GuidanceIn consultation with non-Federal interests, and not later than 1 year after the date of enactment of this Act, the Secretary shall issue guidance that identifies criteria for determining, using the best available science, when the purpose of a project for environmental protection and restoration or aquatic ecosystem restoration has been achieved, including criteria for determining when a project has resulted in the return of the project location to a condition where natural hydrologic and ecological functions are the predominant factors in the condition, functionality, and durability of the location.
				115.Estuary restoration
 (a)Participation of non-Federal interestsSection 104(f) of the Estuary Restoration Act of 2000 (33 U.S.C. 2903(f)) is amended by adding at the end the following:
					
 (3)Project agreementsFor a project carried out under this title, the requirements of section 103(j)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(j)(1)) may be fulfilled by a nongovernmental organization serving as the non-Federal interest for the project pursuant to paragraph (2)..
 (b)ExtensionSection 109(a) of the Estuary Restoration Act of 2000 (33 U.S.C. 2908(a)) is amended by striking 2012 each place it appears and inserting 2021. 116.Great Lakes fishery and ecosystem restorationSection 506(g) of the Water Resources Development Act of 2000 (42 U.S.C. 1962d–22(g)) is repealed.
 117.AgreementsSection 2036(c) of the Water Resources Development Act of 2007 (33 U.S.C. 2317b) is repealed. 118.Corps of Engineers operation of unmanned aircraft systems (a)In generalThe Secretary shall designate an individual, within the headquarters office of the Corps of Engineers, who shall serve as the coordinator and principal approving official for developing the process and procedures by which the Corps of Engineers—
 (1)operates and maintains small unmanned aircraft (as defined in section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note)) systems in support of civil works and emergency response missions of the Corps of Engineers; and
 (2)acquires, applies for, and receives any necessary Federal Aviation Administration authorizations for such operations and systems.
 (b)RequirementsA small unmanned aircraft system acquired, operated, or maintained for carrying out the missions specified in subsection (a) shall be operated in accordance with regulations of the Federal Aviation Administration as a civil aircraft or public aircraft, at the discretion of the Secretary, and shall be exempt from regulations of the Department of Defense, including the Department of the Army, governing such system.
 (c)LimitationA small unmanned aircraft system acquired, operated, or maintained by the Corps of Engineers is excluded from use by the Department of Defense, including the Department of the Army, for any mission of the Department of Defense other than a mission specified in subsection (a).
				119.Federal dredge fleet
 (a)StudyThe Comptroller General of the United States shall conduct a study on the costs and benefits of expanding, reducing, or maintaining the current configuration with respect to the size and makeup of the federally owned hopper dredge fleet.
 (b)FactorsIn carrying out the study, the Comptroller General shall evaluate— (1)the current and anticipated configuration and capacity of the Federal and private hopper dredge fleet;
 (2)the current and anticipated trends for the volume and type of dredge work required over the next 10 years, and the alignment of the size of the existing Federal and private hopper dredge fleet with future dredging needs;
 (3)available historic data on the costs, efficiency, and time required to initiate and complete dredging work carried out by Federal and private hopper dredge fleets, respectively;
 (4)whether the requirements of section 3 of the Act of August 11, 1888 (25 Stat. 423, chapter 860; 33 U.S.C. 622), have any demonstrable impacts on the factors identified in paragraphs (1) through (3), and whether such requirements are most economical and advantageous to the United States; and
 (5)other factors that the Comptroller General determines are necessary to evaluate whether it is economical and advantageous to the United States to expand, reduce, or maintain the current configuration of the federally owned hopper dredge fleet.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to Congress a report on the results of the study.
 120.Corps of Engineers assetsSection 6002 of the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1349) is amended—
 (1)in subsection (a) by striking the date of enactment of this Act and inserting the date of enactment of the Water Resources Development Act of 2016; and (2)in subsection (b) by adding at the end the following:
					
 (6)The extent to which the property has economic, cultural, historic, or recreational significance, or impacts at the national, State, or local level..
 121.Funding to process permitsSection 214(a) of the Water Resources Development Act of 2000 (33 U.S.C. 2352(a)) is amended— (1)in paragraph (1) by adding at the end the following:
					
 (C)Railroad carrierThe term railroad carrier has the meaning given the term in section 20102 of title 49, United States Code.; (2)in paragraph (2)—
 (A)by striking or natural gas company and inserting , natural gas company, or railroad carrier; and (B)by striking or company and inserting , company, or carrier;
 (3)by striking paragraph (3); (4)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and
 (5)in paragraph (4) (as so redesignated) by striking and natural gas companies and inserting , natural gas companies, and railroad carriers. 122.Credit in lieu of reimbursementSection 1022 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2225) is amended—
 (1)in subsection (a) by striking that has been constructed by a non-Federal interest under section 211 of the Water Resources Development Act of 1996 (33 U.S.C. 701b–13) before the date of enactment of this Act and inserting for which a written agreement with the Corps of Engineers for construction was finalized on or before December 31, 2014, under section 211 of the Water Resources Development Act of 1996 (33 U.S.C. 701b–13); and
 (2)in subsection (b) by striking share of the cost of the non-Federal interest of carrying out other flood damage reduction projects or studies and inserting non-Federal share of the cost of carrying out other water resources development projects or studies of the non-Federal interest.
 123.Clarification of contributions during emergency eventsSection 1024(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2325a(a)) is amended by inserting after emergency the following: , or that has had or may have an equipment failure (including a failure caused by a lack of or deferred maintenance),.
 124.Study of water resources development projects by non-Federal interestsSection 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231) is amended by adding at the end the following:
				
 (e)Technical assistanceAt the request of a non-Federal interest, the Secretary may provide to the non-Federal interest technical assistance relating to any aspect of a feasibility study if the non-Federal interest contracts with the Secretary to pay all costs of providing such technical assistance..
 125.Non-Federal construction of authorized flood damage reduction projectsSection 204(d) of the Water Resources Development Act of 1986 (33 U.S.C. 2232(d)) is amended by adding at the end the following:
				
					(5)Discrete segments
 (A)In generalThe Secretary may authorize credit or reimbursement under this subsection for a discrete segment of a flood damage reduction project, or separable element thereof, before final completion of the project or separable element if—
 (i)except as provided in clause (ii), the Secretary determines that the discrete segment satisfies the requirements of paragraphs (1) through (4) in the same manner as the project or separable element; and
 (ii)notwithstanding paragraph (1)(A)(ii), the Secretary determines, before the approval of the plans under paragraph (1)(A)(i), that the discrete segment is technically feasible and environmentally acceptable.
 (B)DeterminationCredit or reimbursement may not be made available to a non-Federal interest pursuant to this paragraph until the Secretary determines that—
 (i)the construction of the discrete segment for which credit or reimbursement is requested is complete; and
 (ii)the construction is consistent with the authorization of the applicable flood damage reduction project, or separable element thereof, and the plans approved under paragraph (1)(A)(i).
							(C)Written agreement
 (i)In generalAs part of the written agreement required under paragraph (1)(A)(iii), a non-Federal interest to be eligible for credit or reimbursement under this paragraph shall—
 (I)identify any discrete segment that the non-Federal interest may carry out; and (II)agree to the completion of the flood damage reduction project, or separable element thereof, with respect to which the discrete segment is a part and establish a timeframe for such completion.
 (ii)RemittanceIf a non-Federal interest fails to complete a flood damage reduction project, or separable element thereof, that it agreed to complete under clause (i)(II), the non-Federal interest shall remit any reimbursements received under this paragraph for a discrete segment of such project or separable element.
 (D)Discrete segment definedIn this paragraph, the term discrete segment means a physical portion of a flood damage reduction project, or separable element thereof— (i)described by a non-Federal interest in a written agreement required under paragraph (1)(A)(iii); and
 (ii)that the non-Federal interest can operate and maintain, independently and without creating a hazard, in advance of final completion of the flood damage reduction project, or separable element thereof..
 126.Multistate activitiesSection 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16) is amended— (1)in subsection (a)(1)—
 (A)by striking or other non-Federal interest and inserting , group of States, or non-Federal interest; (B)by inserting or group of States after working with a State; and
 (C)by inserting or group of States after boundaries of such State; and (2)in subsection (c)(1) by adding at the end the following: The Secretary may allow 2 or more States to combine all or a portion of the funds that the Secretary makes available to the States in carrying out subsection (a)(1)..
				127.Regional participation assurance for levee safety activities
 (a)National levee safety programSection 9002 of the Water Resources Development Act of 2007 (33 U.S.C. 3301) is amended— (1)in paragraph (11) by striking State or Indian tribe and inserting State, regional district, or Indian tribe;
 (2)by redesignating paragraphs (12) through (16) as paragraphs (13) through (17), respectively; and (3)by inserting after paragraph (11) the following:
						
 (12)Regional districtThe term regional district means a subdivision of a State government, or a subdivision of multiple State governments, that is authorized to acquire, construct, operate, and maintain projects for the purpose of flood damage reduction..
 (b)Inventory and inspection of leveesSection 9004 of the Water Resources Development Act of 2007 (33 U.S.C. 3303) is amended— (1)in subsection (a)—
 (A)in paragraph (1) by striking one year after the date of enactment of this Act and inserting 1 year after the date of enactment of the Water Resources Development Act of 2016; (B)in paragraph (2)(A) by striking States, Indian tribes, Federal agencies, and other entities and inserting States, regional districts, Indian tribes, Federal agencies, and other entities; and
 (C)in paragraph (3)— (i)in the heading for subparagraph (A) by striking federal, State, and local and inserting federal, State, regional, tribal, and local; and
 (ii)in subparagraph (A) by striking Federal, State, and local and inserting Federal, State, regional, tribal, and local; and (2)in subsection (c)—
 (A)in paragraph (4)— (i)in the paragraph heading by striking State and tribal and inserting State, regional, and tribal; and
 (ii)by striking State or Indian tribe each place it appears and inserting State, regional district, or Indian tribe; and (B)in paragraph (5)—
 (i)by striking State or Indian tribe and inserting State, regional district, or Indian tribe; and (ii)by striking chief executive of the tribal government and inserting chief executive of the regional district or tribal government.
 (c)Levee safety initiativeSection 9005 of the Water Resources Development Act of 2007 (33 U.S.C. 3303a) is amended— (1)in subsection (c)—
 (A)in paragraph (1)— (i)in the matter preceding subparagraph (A)—
 (I)by striking 1 year after the date of enactment of this subsection and inserting 1 year after the date of enactment of the Water Resources Development Act of 2016; and (II)by striking State, local, and tribal governments and organizations and inserting State, regional, local, and tribal governments and organizations; and
 (ii)in subparagraph (A) by striking Federal, State, tribal, and local agencies and inserting Federal, State, regional, local, and tribal agencies; (B)in paragraph (3)—
 (i)in subparagraph (A) by striking State, local, and tribal governments and inserting State, regional, local, and tribal governments; and (ii)in subparagraph (B) by inserting , regional, or tribal after State each place it appears; and
 (C)in paragraph (5)(A) by striking States, non-Federal interests, and other appropriate stakeholders and inserting States, regional districts, Indian tribes, non-Federal interests, and other appropriate stakeholders;
 (2)in subsection (e)(1) in the matter preceding subparagraph (A) by striking States, communities, and levee owners and inserting States, regional districts, Indian tribes, communities, and levee owners; (3)in subsection (g)—
 (A)in the subsection heading by striking State and Tribal and inserting State, Regional, and Tribal; (B)in paragraph (1)—
 (i)in subparagraph (A)— (I)by striking 1 year after the date of enactment of this subsection and inserting 1 year after the date of enactment of the Water Resources Development Act of 2016; and
 (II)by striking State or tribal and inserting State, regional, or tribal; and (ii)in subparagraph (B)—
 (I)by striking State and Indian tribe and inserting State, regional district, and Indian tribe; and (II)by striking State or Indian tribe and inserting State, regional district, or Indian tribe; and
 (C)in paragraph (2)— (i)in the paragraph heading by striking states and inserting states, Regional Districts, and Indian Tribes;
 (ii)in subparagraph (A) by striking States and Indian tribes and inserting States, regional districts, and Indian tribes; (iii)in subparagraph (B)—
 (I)in the matter preceding clause (i) by striking State or Indian tribe and inserting State, regional district, or Indian tribe; (II)in clause (ii) by striking levees within the State and inserting levees within the State or regional district; and
 (III)in clause (iii) by striking State or Indian tribe and inserting State, regional district, or Indian tribe; (iv)in subparagraph (C)(ii) in the matter preceding subclause (I) by striking State or tribal and inserting State, regional, or tribal; and
 (v)in subparagraph (E)— (I)by striking States and Indian tribes each place it appears and inserting States, regional districts, and Indian tribes;
 (II)in clause (ii)(II)— (aa)in the matter preceding item (aa) by striking State or Indian tribe and inserting State, regional district, or Indian tribe;
 (bb)in item (aa) by striking miles of levees in the State and inserting miles of levees in the State or regional district; and (cc)in item (bb) by striking miles of levees in all States and inserting miles of levees in all States and regional districts; and
 (III)in clause (iii)— (aa)by striking State or Indian tribe and inserting State, regional district, or Indian tribe; and
 (bb)by striking State or tribal and inserting State, regional, or tribal; and (4)in subsection (h)—
 (A)in paragraph (1) by striking States, Indian tribes, and local governments and inserting States, regional districts, Indian tribes, and local governments; (B)in paragraph (2)—
 (i)in the matter preceding subparagraph (A) by striking State, Indian tribe, or local government and inserting State, regional district, Indian tribe, or local government; and (ii)in subparagraph (E) in the matter preceding clause (i) by striking State or tribal and inserting State, regional, or tribal;
 (C)in paragraph (3)— (i)in subparagraph (A) by striking State, Indian tribe, or local government and inserting State, regional district, Indian tribe, or local government; and
 (ii)in subparagraph (D) by striking 180 days after the date of enactment of this subsection and inserting 180 days after the date of enactment of the Water Resources Development Act of 2016; and (D)in paragraph (4)(A)(i) by striking State or tribal and inserting State, regional, or tribal.
 (d)ReportsSection 9006 of the Water Resources Development Act of 2007 (33 U.S.C. 3303b) is amended— (1)in subsection (a)(1)—
 (A)in the matter preceding subparagraph (A) by striking 1 year after the date of enactment of this subsection and inserting 1 year after the date of enactment of the Water Resources Development Act of 2016; and (B)in subparagraph (B) by striking State and tribal and inserting State, regional, and tribal;
 (2)in subsection (c)— (A)in the matter preceding paragraph (1)—
 (i)by striking 2 years after the date of enactment of this subsection and inserting 2 years after the date of enactment of the Water Resources Development Act of 2016; and (ii)by striking State, tribal, and local and inserting State, regional, tribal, and local;
 (B)in paragraph (2) by striking State and tribal and inserting State, regional, and tribal; and (C)in paragraph (4) by striking State and local and inserting State, regional, tribal, and local; and
 (3)in subsection (d)— (A)in the matter preceding paragraph (1) by striking 1 year after the date of enactment of this subsection and inserting 1 year after the date of enactment of the Water Resources Development Act of 2016; and
 (B)in paragraph (2) by striking State or tribal and inserting State, regional, or tribal. 128.Participation of non-Federal interestsSection 221(b)(1) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b)(1)) is amended by inserting and, as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602), a Native village, Regional Corporation, and Village Corporation after Indian tribe.
 129.Indian tribesSection 1156 of the Water Resources Development Act of 1986 (33 U.S.C. 2310) is amended— (1)in the section heading by inserting and Indian tribes after territories; and
 (2)in subsection (a)— (A)by striking projects in American and inserting
						
 projects—(1)in American; (B)by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (2)for a federally recognized Indian tribe..
					130.Dissemination of information on the annual report process
 (a)FindingsCongress finds the following: (1)Congress plays a central role in identifying, prioritizing, and authorizing vital water resources infrastructure activities throughout the United States.
 (2)The Water Resources Reform and Development Act of 2014 (Public Law 113–121) established a new and transparent process to review and prioritize the water resources development activities of the Corps of Engineers with strong congressional oversight.
 (3)Section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) requires the Secretary to develop and submit to Congress each year a Report to Congress on Future Water Resources Development and, as part of the annual report process, to—
 (A)publish a notice in the Federal Register that requests from non-Federal interests proposed feasibility studies and proposed modifications to authorized water resources development projects and feasibility studies for inclusion in the report; and
 (B)review the proposals submitted and include in the report those proposed feasibility studies and proposed modifications that meet the criteria for inclusion established under section 7001.
 (4)Congress will use the information provided in the annual Report to Congress on Future Water Resources Development to determine authorization needs and priorities for purposes of water resources development legislation.
 (5)To ensure that Congress can gain a thorough understanding of the water resources development needs and priorities of the United States, it is important that the Secretary take sufficient steps to ensure that non-Federal interests are made aware of the new annual report process, including the need for non-Federal interests to submit proposals during the Secretary’s annual request for proposals in order for such proposals to be eligible for consideration by Congress.
 (b)Dissemination of process informationThe Secretary shall develop, support, and implement education and awareness efforts for non-Federal interests with respect to the annual Report to Congress on Future Water Resources Development required under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d), including efforts to—
 (1)develop and disseminate technical assistance materials, seminars, and guidance on the annual process as it relates to non-Federal interests;
 (2)provide written notice to previous and potential non-Federal interests and local elected officials on the annual process and on opportunities to address local water resources challenges through the missions and authorities of the Corps of Engineers;
 (3)issue guidance for non-Federal interests to assist such interests in developing proposals for water resources development projects that satisfy the requirements of section 7001; and
 (4)provide, at the request of a non-Federal interest, assistance with researching and identifying existing project authorizations and Corps of Engineers decision documents.
 131.Scope of projectsSection 7001(f) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d(f)) is amended by adding at the end the following:
				
 (5)Water resources development projectThe term water resources development project includes a project under an environmental infrastructure assistance program.. 132.Preliminary feasibility study activitiesAt the request of a non-Federal interest with respect to a proposed water resources development project, the Secretary shall meet with the non-Federal interest, prior to initiating a feasibility study relating to the proposed project, to review a preliminary analysis of the Federal interest in the proposed project and the costs, benefits, and environmental impacts of the proposed project, including an estimate of the costs of preparing a feasibility report.
			133.Post-authorization change reports
 (a)In generalThe completion of a post-authorization change report prepared by the Corps of Engineers for a water resources development project—
 (1)may not be delayed as a result of consideration being given to changes in policy or priority with respect to project consideration; and
 (2)shall be submitted, upon completion, to— (A)the Committee on Environment and Public Works of the Senate; and
 (B)the Committee on Transportation and Infrastructure of the House of Representatives. (b)Completion reviewWith respect to a post-authorization change report subject to review by the Secretary, the Secretary shall, not later than 120 days after the date of completion of such report—
 (1)review the report; and (2)provide to Congress any recommendations of the Secretary regarding modification of the applicable water resources development project.
 (c)Prior reportsNot later than 120 days after the date of enactment of this Act, with respect to any post-authorization change report that was completed prior to the date of enactment of this Act and is subject to a review by the Secretary that has yet to be completed, the Secretary shall complete review of, and provide recommendations to Congress with respect to, the report.
 (d)Post-Authorization change report inclusionsIn this section, the term post-authorization change report includes— (1)a general reevaluation report;
 (2)a limited reevaluation report; and (3)any other report that recommends the modification of an authorized water resources development project.
					134.Maintenance dredging data
 (a)In generalThe Secretary shall establish, maintain, and make publicly available a database on maintenance dredging carried out by the Secretary, which shall include information on maintenance dredging carried out by Federal and non-Federal vessels.
 (b)ScopeThe Secretary shall include in the database maintained under subsection (a), for each maintenance dredging project and contract, data on—
 (1)the volume of dredged material removed; (2)the initial cost estimate of the Corps of Engineers;
 (3)the total cost; (4)the party and vessel carrying out the work; and
 (5)the number of private contractor bids received and the bid amounts, including bids that did not win the final contract award.
					135.Electronic submission and tracking of permit applications
 (a)In generalSection 2040 of the Water Resources Development Act of 2007 (33 U.S.C. 2345) is amended to read as follows:
					
						2040.Electronic submission and tracking of permit applications
							(a)Development of electronic system
 (1)In generalThe Secretary shall research, develop, and implement an electronic system to allow the electronic preparation and submission of applications for permits and requests for jurisdictional determinations under the jurisdiction of the Secretary.
 (2)InclusionThe electronic system required under paragraph (1) shall address— (A)applications for standard individual permits;
 (B)applications for letters of permission; (C)joint applications with States for State and Federal permits;
 (D)applications for emergency permits; (E)applications or requests for jurisdictional determinations; and
 (F)preconstruction notification submissions, when required for a nationwide or other general permit. (3)Improving existing data systemsThe Secretary shall seek to incorporate the electronic system required under paragraph (1) into existing systems and databases of the Corps of Engineers to the maximum extent practicable.
 (4)Protection of informationThe electronic system required under paragraph (1) shall provide for the protection of personal, private, privileged, confidential, and proprietary information, and information the disclosure of which is otherwise prohibited by law.
 (b)System requirementsThe electronic system required under subsection (a) shall— (1)enable an applicant or requester to prepare electronically an application for a permit or request;
 (2)enable an applicant or requester to submit to the Secretary, by email or other means through the Internet, the completed application form or request;
 (3)enable an applicant or requester to submit to the Secretary, by email or other means through the Internet, data and other information in support of the permit application or request;
 (4)provide an online interactive guide to provide assistance to an applicant or requester at any time while filling out the permit application or request; and
 (5)enable an applicant or requester (or a designated agent) to track the status of a permit application or request in a manner that will—
 (A)allow the applicant or requester to determine whether the application is pending or final and the disposition of the request;
 (B)allow the applicant or requester to research previously submitted permit applications and requests within a given geographic area and the results of such applications or requests; and
 (C)allow identification and display of the location of the activities subject to a permit or request through a map-based interface.
 (c)DocumentationAll permit decisions and jurisdictional determinations made by the Secretary shall be in writing and include documentation supporting the basis for the decision or determination. The Secretary shall prescribe means for documenting all decisions or determinations to be made by the Secretary.
							(d)Record of determinations
 (1)In generalThe Secretary shall maintain, for a minimum of 5 years, a record of all permit decisions and jurisdictional determinations made by the Secretary, including documentation supporting the basis of the decisions and determinations.
 (2)Archiving of informationThe Secretary shall explore and implement an appropriate mechanism for archiving records of permit decisions and jurisdictional determinations, including documentation supporting the basis of the decisions and determinations, after the 5-year maintenance period described in paragraph (1).
								(e)Availability of determinations
 (1)In generalThe Secretary shall make the records of all permit decisions and jurisdictional determinations made by the Secretary available to the public for review and reproduction.
 (2)Protection of informationThe Secretary shall provide for the protection of personal, private, privileged, confidential, and proprietary information, and information the disclosure of which is prohibited by law, which may be excluded from disclosure.
								(f)Deadline for electronic system implementation
 (1)In generalThe Secretary shall develop and implement, to the maximum extent practicable, the electronic system required under subsection (a) not later than 2 years after the date of enactment of the Water Resources Development Act of 2016.
 (2)Report on electronic system implementationNot later than 180 days after the expiration of the deadline under paragraph (1), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report describing the measures implemented and barriers faced in carrying out this section.
 (g)ApplicabilityThe requirements described in subsections (c), (d), and (e) shall apply to permit applications and requests for jurisdictional determinations submitted to the Secretary after the date of enactment of the Water Resources Development Act of 2016.
 (h)LimitationThis section shall not preclude the submission to the Secretary, acting through the Chief of Engineers, of a physical copy of a permit application or a request for a jurisdictional determination..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Water Resources Development Act of 2007 is amended by striking the item relating to section 2040 and inserting the following:
					
						
							Sec. 2040. Electronic submission and tracking of permit applications..
 136.Data transparencySection 2017 of the Water Resources Development Act of 2007 (33 U.S.C. 2342) is amended to read as follows:
				
					2017.Access to water resource data
 (a)In generalUsing available funds, the Secretary shall make publicly available, including on the Internet, all data in the custody of the Corps of Engineers on—
 (1)the planning, design, construction, operation, and maintenance of water resources development projects; and
 (2)water quality and water management of projects owned, operated, or managed by the Corps of Engineers.
 (b)LimitationNothing in this section may be construed to compel or authorize the disclosure of data or other information determined by the Secretary to be confidential information, privileged information, law enforcement information, national security information, infrastructure security information, personal information, or information the disclosure of which is otherwise prohibited by law.
 (c)TimingThe Secretary shall ensure that data is made publicly available under subsection (a) as quickly as practicable after the data is generated by the Corps of Engineers.
 (d)PartnershipsIn carrying out this section, the Secretary may develop partnerships, including through cooperative agreements, with State, tribal, and local governments and other Federal agencies..
			137.Backlog prevention
				(a)Project deauthorization
 (1)In generalA water resources development project, or separable element of such a project, authorized for construction by this Act shall not be authorized after the last day of the 7-year period beginning on the date of enactment of this Act unless funds have been obligated for construction of such project during that period.
 (2)Identification of projectsNot later than 60 days after the expiration of the 7-year period referred to in paragraph (1), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that identifies the projects deauthorized under paragraph (1).
 (b)Report to CongressNot later than 60 days after the expiration of the 12-year period beginning on the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives, and make available to the public, a report that contains—
 (1)a list of any water resources development projects authorized by this Act for which construction has not been completed during that period;
 (2)a description of the reasons the projects were not completed; (3)a schedule for the completion of the projects based on expected levels of appropriations; and
 (4)a 5-year and 10-year projection of construction backlog and any recommendations to Congress regarding how to mitigate current problems and the backlog.
					138.Quality control
 (a)In generalParagraph (a) of the first section of the Act of December 22, 1944 (58 Stat. 888, chapter 665; 33 U.S.C. 701–1(a)), is amended by inserting and shall be made publicly available before the period at the end.
 (b)Project administrationSection 2041(b)(1) of the Water Resources Development Act of 2007 (33 U.S.C. 2346(b)(1)) is amended by inserting final post-authorization change report, after final reevaluation report,.
				139.Budget development and prioritization
 (a)In generalIn conjunction with the President's budget submission to Congress with respect to fiscal year 2018 under section 1105(a) of title 31, United States Code, and biennially thereafter in conjunction with the President’s budget submission, the Secretary shall submit to the Committee on Environment and Public Works and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives a report that describes—
 (1)the metrics used in developing the civil works budget for the applicable fiscal year; (2)the metrics used in developing each business line in the civil works budget; and
 (3)how projects are prioritized in the applicable budget submission, including how the Secretary determines those projects for which construction initiation is recommended.
					(b)Notification
 (1)RequirementIf the Secretary proposes a covered revised budget estimate, the Secretary shall notify, in writing, each Member of Congress representing a congressional district affected by the study, project, or activity subject to the revised estimate.
 (2)Covered revised budget estimate definedIn this subsection, the term covered revised budget estimate means a budget estimate for a water resources development study, project, or activity that differs from the estimate most recently specified for that study, project, or activity in a budget of the President submitted under section 1105(a) of title 31, United States Code.
					140.Use of natural and nature-based features
 (a)ReportNot later than February 1, 2017, and biennially thereafter, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the use of natural and nature-based features in water resources development projects, including flood risk reduction, coastal resiliency, and ecosystem restoration projects.
 (b)ContentsThe report shall include, at a minimum, the following: (1)An assessment of the observed and potential impacts of the use of natural and nature-based features on the cost and effectiveness of water resources development projects and any co-benefits resulting from the use of such features.
 (2)A description of any statutory, fiscal, or regulatory barrier to the appropriate consideration and use of natural and nature-based features in carrying out water resources development projects.
 141.Annual report on purchase of foreign manufactured articlesSection 213(a) of the Water Resources Development Act of 1992 (Public Law 102–580; 106 Stat. 4831) is amended by adding at the end the following:
				
					(4)Annual report on purchase of foreign manufactured articles
 (A)In generalNot later than 90 days after the last day of each fiscal year, the Secretary shall submit to Congress a report on the amount of acquisitions in such fiscal year made by the Corps of Engineers for civil works projects from entities that manufactured the articles, materials, or supplies outside of the United States.
 (B)ContentsThe report required under subparagraph (A) shall indicate, for each acquisition— (i)the dollar value of any articles, materials, or supplies purchased that were manufactured outside of the United States; and
 (ii)a summary of the total procurement funds spent on goods manufactured in the United States and the total procurement funds spent on goods manufactured outside of the United States.
 (C)Public availabilityNot later than 30 days after the submission of a report under subparagraph (A), the Secretary shall make such report publicly available on the agency’s Web site..
 142.Integrated water resources planningIn carrying out a feasibility study for a water resources development project, the Secretary shall coordinate with communities in the watershed covered by such study to determine if a local or regional water management plan exists or is under development for the purposes of stormwater management, water quality improvement, aquifer recharge, or water reuse. If such a local or regional water management plan exists for the watershed, the Secretary shall, in cooperation with the non-Federal sponsor for the plan and affected local public entities, avoid adversely affecting the purposes of the plan and, where feasible, incorporate the purposes of the plan into the Secretary’s feasibility study.
 143.Evaluation of project partnership agreementsTo the maximum extent practicable, the Secretary shall prioritize and complete the activities required of the Secretary under section 1013 of the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1218).
 144.Additional measures at donor ports and energy transfer portsSection 2106 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2238c) is amended—
 (1)in subsection (a)(4)(A) by striking Code of Federal Regulation and inserting Code of Federal Regulations; and (2)in subsection (f)—
 (A)in paragraph (1) by striking 2018 and inserting 2020; and (B)in paragraph (3)—
 (i)by striking 2015 through 2018 and inserting 2016 through 2020; and (ii)by striking 2019 through 2022 and inserting 2021 through 2025.
 145.Arctic deep draft port development partnershipsSection 2105 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2243) is amended— (1)by striking (25 U.S.C. 450b)) each place it appears and inserting (25 U.S.C. 450b)) and Native villages, Regional Corporations, and Village Corporations (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602));
 (2)by redesignating subsection (d) as subsection (e); and (3)by inserting after subsection (c) the following:
					
 (d)Consideration of national security interestsIn carrying out a study of the feasibility of an Arctic deep draft port, the Secretary shall consult with the Secretary of Homeland Security and the Secretary of Defense to identify national security benefits associated with the Arctic deep draft port..
 146.International outreach programSection 401(a) of the Water Resources Development Act of 1992 (33 U.S.C. 2329(a)) is amended to read as follows:
				
					(a)Authorization
 (1)In generalThe Secretary may engage in activities to inform the United States of technological innovations abroad that could significantly improve water resources development in the United States.
 (2)InclusionsActivities under paragraph (1) may include— (A)development, monitoring, assessment, and dissemination of information about foreign water resources projects that could significantly improve water resources development in the United States;
 (B)research, development, training, and other forms of technology transfer and exchange; and (C)offering technical services that cannot be readily obtained in the private sector to be incorporated into water resources projects if the costs for assistance will be recovered under the terms of each project..
			147.Comprehensive study
 (a)In generalThe Secretary shall conduct a comprehensive study on the flood risks for vulnerable coastal populations in areas within the boundaries of the South Atlantic Division of the Corps of Engineers.
 (b)InclusionsIn carrying out the study, the Secretary shall identify— (1)activities that warrant additional analysis by the Corps of Engineers; and
 (2)institutional and other barriers to providing protection to the vulnerable coastal populations. (c)CoordinationThe Secretary shall conduct the study in coordination with appropriate Federal agencies and State, local, and tribal entities to ensure consistency with related plans.
 (d)Authorization of appropriationsThere is authorized to be appropriated $6,000,000 to carry out this section. 148.Alternative models for managing Inland Waterways Trust Fund (a)StudyThe Comptroller General of the United States shall conduct a study to analyze alternative models for managing the Inland Waterways Trust Fund, including the management of—
 (1)project schedules for projects receiving assistance from the fund; and (2)expenditures from the fund.
 (b)ContentsIn conducting the study, the Comptroller General shall examine, at a minimum, the costs and benefits of transferring management of the fund to a not-for-profit corporation or government-owned corporation.
 (c)ConsiderationsIn assessing costs and benefits under subsection (b), the Comptroller General shall consider, among other factors—
 (1)the benefits to the taxpayer; (2)the impact on project delivery; and
 (3)the impact on jobs. (d)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to Congress a report on the results of the study.
 149.Alternative projects to maintenance dredgingThe Secretary may enter into agreements to assume the operation and maintenance costs of an alternative project to maintenance dredging for a channel if the alternative project would lower the overall costs of maintaining the channel.
			150.Fish hatcheries
 (a)In generalNotwithstanding any other provision of law, the Secretary may operate a fish hatchery for the purpose of restoring a population of fish species located in the region surrounding the fish hatchery that is listed as a threatened species or an endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or a similar State law.
 (b)CostsA non-Federal entity, a Federal agency other than the Department of Defense, or a group of non-Federal entities or such Federal agencies shall be responsible for 100 percent of the costs associated with managing a fish hatchery for the purpose described in subsection (a) that are not authorized as of the date of enactment of this Act for the fish hatchery.
				151.Environmental banks
 (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Chairperson of the Gulf Coast Ecosystem Restoration Council, with the concurrence of two-thirds of the Council, shall issue such regulations as are necessary for the establishment of procedures and processes for the use, maintenance, and oversight of environmental banks for purposes of mitigating adverse environmental impacts sustained by construction or other activities as required by law or regulation.
 (b)RequirementsThe regulations issued pursuant to subsection (a) shall— (1)set forth procedures for certification of environmental banks, including criteria for adoption of an environmental banking instrument;
 (2)provide a mechanism for the transfer of environmental credits; (3)provide for priority certification to environmental banks that enhance the resilience of coastal resources to inundation and coastal erosion, including the restoration of resources within the scope of a project authorized for construction;
 (4)ensure certification is given only to banks with secured adequate financial assurance and appropriate legally enforceable protection for restored lands or resources;
 (5)stipulate conditions under which cross-crediting of environmental services may occur and provide standards for the conversion of such crediting;
 (6)establish performance criteria for environmental banks; (7)establish criteria for the operation and monitoring of environmental banks; and
 (8)establish a framework whereby the purchase of credit from an environmental bank may be used to offset or satisfy past, current, or future adverse environmental impacts or liability under law to wetlands, water, wildlife, or other natural resources.
 (c)ConsiderationIn developing the regulations required under subsection (a), the Chairperson shall take into consideration habitat equivalency analysis.
 (d)ModificationsThe Chairperson may modify or update the regulations issued pursuant to this section, subject to appropriate consultation and public participation, provided that two-thirds of the Gulf Coast Ecosystem Restoration Council approves the modification or update.
 (e)Definition of environmental bankIn this section, the term environmental bank means a project, project increment, or projects for purposes of restoring, creating, enhancing, or preserving natural resources in a designated site to provide for credits to offset adverse environmental impacts.
 (f)Savings clauseNothing in this section— (1)affects the requirements of section 906 of the Water Resources Development Act of 1986 (33 U.S.C. 2283); or
 (2)affects the obligations or requirements of any Federal environmental law. 152.Cost share requirementThe Secretary shall carry out the project for ecosystem restoration and recreation, Los Angeles River, California, as authorized by this Act, substantially in accordance with the terms and conditions described in the Report of the Chief of Engineers, dated December 18, 2015, including, notwithstanding section 2008(c) of the Water Resources Development Act of 2007 (121 Stat. 1074), the recommended cost sharing.
			153.Public access
 (a)Recreational access permittedThe Board of Directors of the Tennessee Valley Authority may approve and allow the construction and use of a floating cabin on waters under the jurisdiction of the Tennessee Valley Authority if—
 (1)the floating cabin is maintained by the owner to reasonable health, safety, and environmental standards, as required by the Board of Directors; and
 (2)the Tennessee Valley Authority has authorized the use of recreational vessels on such waters. (b)FeesThe Board of Directors may levy fees on the owner of a floating cabin on waters under the jurisdiction of the Tennessee Valley Authority for purposes of ensuring compliance with subsection (a), so long as such fees are necessary and reasonable for such purposes.
 (c)Continued recreational useWith respect to a floating cabin located on waters under the jurisdiction of the Tennessee Valley Authority on the date of enactment of this Act, the Board of Directors—
 (1)may not require the removal of such floating cabin— (A)in the case of a floating cabin that was granted a permit by the Tennessee Valley Authority before the date of enactment of this Act, for a period of 15 years beginning on such date; and
 (B)in the case of a floating cabin not granted a permit by the Tennessee Valley Authority before the date of enactment of this Act, for a period of 5 years beginning on such date; and
 (2)shall approve and allow the use of the floating cabin on waters under the jurisdiction of the Tennessee Valley Authority at such time, and for such duration, as the floating cabin meets the requirements of subsection (a) and the owner of such cabin has paid any fee levied pursuant to subsection (b).
 (d)New constructionThe Tennessee Valley Authority may establish regulations to prevent the construction of new floating cabins.
 (e)Floating cabin definedIn this section, the term floating cabin means every description of watercraft or other floating structure primarily designed and used for human habitation or occupation and not primarily designed or used for navigation or transportation on water.
 (f)Savings provisionNothing in this section restricts the ability of the Tennessee Valley Authority to enforce reasonable health, safety, or environmental standards.
				154.Tribal displacement
 (a)In generalThe Comptroller General of the United States shall conduct a study related to any remaining Federal obligations to Indian people displaced by the construction of the Bonneville Dam, the Dalles Dam, or the John Day Dam on the Columbia River in Oregon and Washington.
 (b)FactorsThe study shall include— (1)a determination as to the number and location of Indian people displaced by the construction of the Bonneville Dam, the Dalles Dam, or the John Day Dam;
 (2)a determination of the amounts and types of assistance provided by the Federal Government to Indian people displaced by the construction of such dams to the present; and
 (3)a determination of whether and how much assistance is necessary to meet any remaining Federal obligations to compensate Indian people displaced by the construction of such dams.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to Congress a report on the results of the study.
				155.Drought emergencies
 (a)Authorized activitiesWith respect to a State in which a drought emergency is in effect on the date of enactment of this Act, or was in effect at any time during the 1-year period ending on such date of enactment, and upon the request of the Governor of the State, the Secretary is authorized to—
 (1)prioritize the updating of the water control manuals for control structures under the jurisdiction of the Secretary that are located in the State; and
 (2)incorporate into the update seasonal operations for water conservation and water supply for such control structures.
 (b)CoordinationThe Secretary shall carry out the update under subsection (a) in coordination with all appropriate Federal agencies, elected officials, and members of the public.
				156.GAO study
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives an analysis of the President’s budget requests for the Corps of Engineers Civil Works Program for each of fiscal years 2008 through 2017.
 (b)ConsiderationsThe analysis to be submitted under subsection (a) shall evaluate— (1)the extent to which there is geographic diversity among the projects included in such budget requests; and
 (2)whether the methodologies used by the Corps of Engineers to calculate benefit-cost ratios for projects impact the geographic diversity of projects included in such budget requests.
 157.Work definedSection 14 of the Act of March 3, 1899 (30 Stat. 1152, chapter 425; 33 U.S.C. 408), is amended— (1)by striking It shall not be lawful and inserting the following:
					
 (a)In generalIt shall not be lawful; and (2)by adding at the end the following:
					
						(b)Work defined
 (1)In generalIn this section, the term work means engineered structures that serve a particular function. (2)InclusionsIn this section, the term ‘work’ includes only structures of like kind with those identified in subsection (a).
 (3)ExclusionsIn this section, the term ‘work’ does not include— (A)the river channel as such, whether or not dredging is necessary to maintain navigational depths;
 (B)unimproved real estate; or (C)a particular feature or structure merely because the feature or structure is present within a Federal project..
 158.Authorization of federally maintained tributary channels as part of channel systemA project that has been assumed for maintenance by the Secretary under any authority granted by Congress shall—
 (1)be treated as a project authorized by Congress; and (2)be planned, operated, managed, or modified in a manner consistent with authorized projects.
 159.Dam safety repair projectsThe Secretary shall issue guidance— (1)on the types of circumstances under which the requirement in section 1203(a) of the Water Resources Development Act of 1986 (33 U.S.C. 467n(a)) relating to state-of-the-art design or construction criteria deemed necessary for safety purposes applies to a dam safety repair project;
 (2)to assist district offices of the Corps of Engineers in communicating with non-Federal interests when entering into and implementing cost-sharing agreements for dam safety repair projects; and
 (3)to assist the Corps of Engineers in communicating with non-Federal interests concerning the estimated and final cost-share responsibilities of the non-Federal interests under agreements for dam safety repair projects.
 160.Expedited completion of authorized project for flood risk managementThe Secretary shall expedite the completion of the project for flood risk management, Cedar River, Cedar Rapids, Iowa, authorized by item 3 of the table in section 7002(2) of the Water Resources Development Act of 2014 (Public Law 113–121; 128 Stat. 1366).
 161.Review of BenefitsWhen reviewing requests for repair or restoration of a flood risk management project under the authority of section 5(a)(1) of the Act of August 18, 1941, (33 U.S.C. 701n(a)(1)), the Army Corps of Engineers is authorized to consider all benefits to the public that may accrue from the proposed rehabilitation work, including, flood risk management, navigation, recreation, and ecosystem restoration.
 162.Federal cost limitation of ecosystem restoration costs for certain projectsSection 506(c) of the Water Resources Development Act of 2000 is amended by adding at the end the following:
				
 (5)A project carried out pursuant to this subsection may include compatible recreation features as determined by the Secretary, except that the Federal cost of such features may not exceed 10 percent of the ecosystem restoration costs of the project..
			163.Local flood protection works
 (1)In generalPermission for alterations by a non-Federal interest to a Federal levee, floodwall, or flood risk management channel project and associated features may be granted by a District Engineer of the Department of the Army or an authorized representative.
 (2)Timely approval of permitsOn the date that is 120 days after the date on which the Secretary receives an application for a permit pursuant to section 14 of the Act of March 3, 1899 (commonly known as the Rivers and Harbors Appropriation Act of 1899) (33 U.S.C. 408), the application shall be approved if—
 (A)the Secretary has not made a determination on the approval or disapproval of the application; and (B)the plans detailed in the application were prepared and certified by a professional engineer licensed by the State in which the project is located.
 164.Flood mitigation and riverine restoration programThe Secretary shall expedite carrying out the projects listed under paragraphs (29) through (33) of section 212(e) of the Water Resources Development Act of 1999 (33 U.S.C. 2332(e)) and is authorized to proceed to construction on such any such project if the Chief of Engineers determines the project is feasible.
			165.Table Rock Lake, Arkansas and Missouri
 (a)In generalNotwithstanding any other provision of law, the Secretary— (1)shall include a 60-day public comment period for a Table Rock Lake Master Plan and Table Rock Lake Shoreline Management Plan revision; and
 (2)shall not finalize a revision for the Table Rock Lake Master Plan and Table Rock Lake Shoreline Management Plan during the 5-year period beginning on the date of enactment of this Act.
 (b)Shoreline use permitsDuring the period described in subsection (a)(2), the Secretary shall lift or suspend the moratorium on the issuance of new, and modifications to existing, shoreline use permits based on the existing Table Rock Lake Master Plan and Table Rock Lake Shoreline Management Plan.
				(c)Study
 (1)In generalThe Secretary shall— (A)carry out a study on the need to revise permit fees relating to Table Rock Lake to better reflect the cost of issuing those fees and achieve cost savings; and
 (B)submit to Congress a report on the results of the study described in subparagraph (A). (2)RequirementThe Secretary shall complete the study under paragraph (1)(A) before adopting any revision to the Table Rock Lake Shoreline Management Plan.
 166.Adjustment to cost benefit ratioFor any navigation project carried out by the Army Corps of Engineers with non-Federal funds, the Secretary may, after completion of any portion of the authorized project, adjust the authorized benefit cost ratio.
			167.Land transfer and trust land for the Muscogee (Creek) Nation
				(a)Transfer
 (1)In generalSubject to paragraph (2) and for the consideration described in subsection (c), the Secretary shall transfer to the Secretary of the Interior the land described in subsection (b) to be held in trust for the benefit of the Muscogee (Creek) Nation.
 (2)ConditionsThe land transfer under this subsection shall be subject to the following conditions: (A)The transfer—
 (i)shall not interfere with the Corps of Engineers operation of the Eufaula Lake Project or any other authorized civil works projects; and
 (ii)shall be subject to such other terms and conditions as the Secretary determines to be necessary and appropriate to ensure the continued operation of the Eufaula Lake Project or any other authorized civil works project.
 (B)The Secretary shall retain the right to inundate with water the land transferred to the Secretary of the Interior under this subsection, as necessary to carry out an authorized purpose of the Eufaula Lake Project or any other civil works project.
 (C)No gaming activities may be conducted on the land transferred under this subsection. (b)Land description (1)In generalThe land to be transferred pursuant to subsection (a) is the approximately 18.38 acres of land located in the Northwest Quarter (NW 1/4) of sec. 3, T. 10 N., R. 16 E., McIntosh County, Oklahoma, generally depicted as USACE on the map entitled Muscogee (Creek) Nation Proposed Land Acquisition and dated October 16, 2014.
 (2)SurveyThe exact acreage and legal description of the land to be transferred under subsection (a) shall be determined by a survey satisfactory to the Secretary and the Secretary of the Interior.
 (c)ConsiderationThe Muscogee (Creek) Nation shall pay— (1)to the Secretary an amount that is equal to the fair market value of the land transferred under subsection (a), as determined by the Secretary, which funds may be accepted and expended by the Secretary; and
 (2)all costs and administrative expenses associated with the transfer of land under subsection (a), including the costs of—
 (A)the survey under subsection (b)(2); (B)compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (C)any coordination necessary with respect to requirements related to endangered species, cultural resources, clean water, and clean air.
 168.Lake Kemp, TexasSection 3149(a) of the Water Resources Development Act of 2007 is amended— (1)by striking 2020 and inserting 2025; and
 (2)by striking this Act and inserting the Water Resources Development Act of 2016. 169.Coastal Texas ecosystem protection and restoration, TexasIn carrying out the comprehensive planning authorized by section 4091 of the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1187), the Secretary shall consider studies, data, and information developed by the Gulf Coast Community Protection and Recovery District to expedite completion of the plan.
 170.Corps levees that affect community-owned leveesWhere Federally owned and operated levees increase flood risk and compromise the accreditation of community-owned local flood protection systems, it shall be the policy of the Corps of Engineers to act expeditiously with actions required to authorize, fund, identify, and implement improvements to reduce and negate negative impacts to community-owned flood protection system accreditation.
 171.Corrosion preventionSection 1033 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2350) is amended by adding at the end the following:
				
 (d)ReportNot later than 1 year after the date of enactment of this subsection, and annually thereafter, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the corrosion prevention activities encouraged under this section that includes—
 (1)a description of the actions the Secretary has taken to implement this section; and (2)a description of the projects utilizing corrosion prevention activities, including which activities were undertaken..
 172.North Atlantic Coastal RegionSection 4009 of the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1316) is amended—
 (1)in subsection (a) by striking a study to determine the feasibility of carrying out projects and inserting a comprehensive assessment and management plan; (2)in subsection (b)—
 (A)in the subsection heading by striking Study and inserting Assessment and plan; and (B)in the matter preceding paragraph (1), by striking study and inserting assessment and plan; and
 (3)in subsection (c)(1) by striking study and inserting assessment and plan. 173.Acquisition of beach fillSection 935 of the Water Resources Development Act of 1986 (33 U.S.C. 2299) is amended by striking if such materials are not available from domestic sources for environmental or economic reasons.
 174.Prioritization of certain projectsThe Secretary shall give priority to a project for flood risk management if— (1)there is an executed project partnership agreement for the project; and
 (2)the project is located in an area— (A)in which there has been a loss of life due to flood events; and
 (B)with respect to which the President has declared that a major disaster or emergency exists under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).
 175.Watercraft Inspection StationsSection 104 of the River and Harbor Act of 1958 (33 U.S.C. 610) is amended— (1)in subsection (d)—
 (A)by striking paragraph (1) and inserting the following:  (1)In generalIn carrying out this section, the Secretary may establish, operate, and maintain new or existing watercraft inspection stations to protect the Columbia River Basin to be located in the States of Idaho, Montana, Oregon, and Washington at locations, as determined by the Secretary in consultation with such States with the highest likelihood of preventing the spread of aquatic invasive species at reservoirs operated and maintained by the Secretary. The Secretary shall also assist the States referred to in this paragraph with rapid response of any Quagga or Zebra mussel infestation..
 (B)in paragraph (3) by inserting Governors of the before States; and (2)in subsection (e) by striking paragraph (3) and inserting the following:
					
 (3)assist the States in early detection of Quagga and Zebra mussels;. 176.Gulf coast oyster bed recovery assessment (a)DefinitionsIn this section:
 (1)Gulf statesThe term Gulf States means each of the States of Alabama, Florida, Louisiana, Mississippi, and Texas. (2)SecretaryThe term Secretary means the Secretary of the Army, acting through the Chief of Engineers.
 (b)Gulf coast oyster bed recovery assessmentThe Secretary, in coordination with the Gulf States, shall conduct an assessment relating to the recovery of oyster beds on the coast of Gulf States that were damaged by events including—
 (1)Hurricane Katrina in 2005; (2)the Deepwater Horizon oil spill in 2010; and
 (3)floods in 2011 and 2016. (c)InclusionThe assessment conducted under subsection (b) shall address the beneficial use of dredged material in providing substrate for oyster bed development.
 (d)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the assessment conducted under subsection (b).
				177.Water infrastructure finance and innovation
 (a)Projects eligible for assistanceSection 5026(6) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3905(6)) is amended by striking or a water recycling project and inserting a water recycling project, or a project of the Corps of Engineers to provide alternative water supplies to reduce aquifer depletion.
 (b)CreditSection 5029(b) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3908(b)) is amended by adding at the end the following:
					
 (10)CreditWith respect to a project of the Corps of Engineers to provide alternative water supplies to reduce aquifer depletion, any eligible project costs incurred and the value of any integral in-kind contributions made before receipt of assistance under this subtitle shall be credited toward the 51 percent of project costs to be provided by sources of funding other than a secured loan under this subtitle (as described in paragraph (2)(A))..
 178.Flood mitigation and rierine restoration programThe Secretary shall expedite carrying out the project for flood risk management, Brays Bayou, Texas, authorized by item 6 in section 211(f) of the Water Resources Development Act of 1996 (Public Law 104–303).
 179.Initiating work on separable elementsWith respect to a water resources development project that has received construction funds in the previous 6-year period, for purposes of initiating work on a separable element of the project—
 (1)no new start or new investment decision shall be required; and (2)the work shall be treated as ongoing work.
				180.Lower Bois d’Arc Creek Reservoir Project, Fannin County, Texas
 (a)Finalization requiredNot later than September 30, 2017, the Secretary shall finalize all permit decisions and publish all decision documents related to the construction of, impoundment of water in, and operation of, the Lower Bois d’Arc Creek Reservoir Project, including any associated water transmission facilities, by the North Texas Municipal Water District in Fannin County, Texas.
 (b)Interim reportNot later than June 30, 2017, the Secretary shall report to Congress on the status of the permit decisions and related documents described in subsection (a) and whether or not the Secretary anticipates being able to meet the deadline established in such subsection, including, if applicable, a justification of why the Secretary may fail to meet such deadline.
 181.Consideration of use of natural and nature-based featureIn carrying out the design, construction, maintenance, repair, and rehabilitation of development projects, including flood risk reduction, coastal resiliency, and ecosystem restoration projects, the Secretary shall ensure that appropriate consideration is given to the use of natural and nature-based features.
 182.Recreational accessSection 1035 of the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1234) is amended—
 (1)by striking subsection (b) and inserting the following:  (b)Recreational accessThe Secretary shall allow the use of a floating cabin on waters under the jurisdiction of the Secretary in the Cumberland River basin if—
 (1)the floating cabin— (A)is in compliance with, and maintained by the owner to satisfy the requirements of, regulations for recreational vessels, including health and safety standards, issued under chapter 43 of title 46, United States Code, and section 312 of the Federal Water Pollution Control Act (33 U.S.C. 1322); and
 (B)is located at a marina leased by the Corps of Engineers; and (2)the Secretary has authorized the use of recreational vessels on such waters.; and
 (2)by adding at the end the following:  (c)Limitation on statutory construction (1)In generalNothing in this section may be construed to authorize the Secretary to impose requirements on a floating cabin or on any facility that serves a floating cabin, including marinas or docks located on waters under the jurisdiction of the Secretary in the Cumberland River basin, that are different or more stringent than the requirements imposed on all recreational vessels authorized to use such waters.
 (2)DefinitionsIn this subsection, the following definitions apply: (A)VesselThe term vessel has the meaning given that term in section 3 of title 1, United States Code.
 (B)RequirementThe term requirement includes a requirement imposed through the utilization of guidance.. 183.No wake zones for vessels (a)In generalThe Secretary shall work with State and local officials to establish a no wake zone for vessels in a covered navigation channel if—
 (1)State or local law enforcement officers have documented that there exist safety hazards that are a direct result of excessive wakes in the channel;
 (2)a State law has been enacted to establish a no wake zone for the channel or waters adjacent to the channel; and
 (3)the no wake zone complies with any recommendation made by the Commandant of the Coast Guard to ensure the safety of vessels operating in the zone and the safety of the passengers and crew aboard such vessels.
 (b)ExceptionA no wake zone established pursuant to this section shall not apply to the operation of a towing vessel, as defined in section 2101 of title 46, United States Code.
 (c)Covered navigation channelIn this section, the term covered navigation channel means a navigation channel that— (1)is federally marked or maintained;
 (2)is part of the Atlantic Intracoastal Waterway; and (3)is adjacent to a marina.
					184.Ice jam prevention and mitigation
 (a)In generalThe Secretary may carry out projects under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s), including planning, design, construction, and monitoring of structural and nonstructural technologies and measures for preventing and mitigating flood damages associated with ice jams.
 (b)InclusionThe projects described in subsection (a) may include the development and demonstration of cost-effective technologies and designs developed in consultation with—
 (1)the Cold Regions Research and Engineering Laboratory of the Corps of Engineers; (2)universities;
 (3)Federal, State, and local agencies; and (4)private organizations.
					185.Tribal consultation
 (a)ReviewNot later than 60 days after the date of enactment of this Act, the Secretary shall begin a review of the policies, regulations, and guidance related to conducting meaningful consultation with Indian tribes regarding Corps of Engineers flood control, environmental restoration, and other projects or requiring the Corps of Engineers to approve a permit that may have an impact on tribal cultural or natural resources.
 (b)ContentsThe review required under subsection (a) shall examine and assess the following: (1)How tribal consultation rules apply to the permitting process, especially for projects not on tribal lands but which may still be continguous to such lands or affect tribal cultural and natural resources.
 (2)How the Corps of Engineers defines meaningful consultation. (3)Whether the current process adequately considers tribal interests including environmental, social, health and well-being of tribal members.
 (4)How the Corps of Engineers informs tribes that it will not consider concerns or alternatives raised during the consultation process.
 (5)How the Corps of Engineers determines a project’s impact on tribal communities including the Corps ability to protect cultural and natural resources such as water.
 (6)The specific situations by which tribes have access to high level Corps of Engineers officials such as the Assistant Secretary of the Army (Civil Works) and the Chief of Engineers to dispute or otherwise direct concerns about pending Corps of Engineers projects or permits, including examples of instances in which the Corps of Engineers provided such access as part of its consultation with a tribe regarding a particular project.
 (7)The role of headquarters in overseeing tribal consultation being done at the District and Division levels.
 (8)The effectiveness of the dispute resolution process that has been developed to elevate tribal concerns to higher levels of Corps of Engineers oversight and review.
 (9)Whether the Corps should undertake a rulemaking process related to its tribal consultation policies and procedures.
 (c)ConsultationIn completing the review required under subsection (a), the Secretary shall provide for public and private meetings with Indian tribes and other stakeholders.
 (d)ReportNot later than 1 year after beginning the review under subsection (a), the Secretary shall submit to Congress, and publish in the Federal Register, a report on—
 (1)the results of the review; (2)any proposed changes to the tribal consultation policies determined necessary as a result of the review; and
 (3)if the Secretary determines that no changes to the tribal consultation policies are necessary, the justification for such determination.
					186.Structural health monitoring
 (a)In generalThe Secretary shall design and develop a structural health monitoring program to assess and improve the condition of infrastructure constructed and maintained by the Corps of Engineers, including research, design, and development of systems and frameworks for—
 (1)response to flood and earthquake events; (2)pre-disaster mitigation measures;
 (3)lengthening the useful life of the infrastructure; and (4)identifying risks due to sea level rise.
 (b)Consultation and considerationIn developing the program under subsection (a), the Secretary shall— (1)consult with academic and other experts; and
 (2)consider models for maintenance and repair information, the development of degradation models for real-time measurements and environmental inputs, and research on qualitative inspection data as surrogate sensors.
 187.Expedited completion of authorized project for flood controlThe Secretary shall expedite the completion of the project for flood control, Chicagoland Underflow Plan, Illinois, phase 2, as authorized by section 3(a)(5) of the Water Resources Development Act of 1988 (Public Law 100–676; 102 Stat. 4013) and modified by section 319 of the Water Resources Development Act of 1996 (Public Law 104–303; 110 Stat. 3715) and section 501 of the Water Resources Development Act of 1999 (Public Law 106–53; 113 Stat. 334).
			188.Cameron County, Texas
 (a)ReleaseAs soon as practicable after the date of enactment of this Act, the Secretary shall execute and file in the appropriate office a deed of release, amended deed, or other appropriate instrument effectuating the release of the interests of the United States in certain tracts of land located in Cameron County, Texas, as described in subsection (e).
 (b)Additional terms and conditionsThe Secretary may require that any release under this section be subject to such additional terms and conditions as the Secretary considers appropriate and necessary to protect the interests of the United States.
 (c)Costs of conveyanceThe Brownsville Navigation District shall be responsible for all reasonable and necessary costs, including real estate transaction and environmental documentation costs, associated with the releases.
 (d)DescriptionThe Secretary shall release all or portions of the interests in the following tracts as determined by a survey to be paid for by the Brownsville Navigation District, that is satisfactory to the Secretary:
 (1)Tract No. 1: Being approximately 1,277.80 acres as conveyed by the Brownsville Navigation District of Cameron County, Texas, to the United States by instrument dated September 22, 1932, and recorded at volume 238, pages 578 through 580, in the Deed Records of Cameron County, Texas, to be released and abandoned in its entirety, save and except the approximately 347.40 acres.
 (2)Tract No. 2: Being approximately 842.28 acres as condemned by the United States by the Final Report of Commissioners dated May 6, 1938, and recorded at volume 281, pages 486 through 488, in the Deed Records of Cameron County, Texas, to be released and abandoned in its entirety, save and except approximately 158.14 acres comprised of an approximately 500 ft. wide strip centered on the centerline of the Brownsville Ship Channel.
 (3)Tract No. 3: Being approximately 362.00 acres as conveyed by the Manufacturing and Distributing University to the United States by instrument dated March 3, 1936, and recorded at volume R, page 123, in the Miscellaneous Deed Records of Cameron County, Texas, to be released and abandoned in its entirety.
 (4)Tract No. 5: Being approximately 10.91 acres as conveyed by the Brownsville Navigation District of Cameron County, Texas, by instrument dated March 6, 1939, and recorded at volume 293, pages 113 through 115, in the Deed Records of Cameron County, Texas (said 10.91 acres are identified in said instrument as the Third Tract), to be partially released as to the land portion of the tract.
 (5)Tract No. 9: Being approximately 552.82 acres as condemned by the United States by the Final Report of Commissioners dated May 6, 1938, and recorded at volume 281, pages 483 through 486, in the Deed Records of Cameron County, Texas, to be released and abandoned in its entirety, save and except approximately 88.04 acres comprised of an approximately 450 ft. wide strip along the new centerline of the Brownsville Ship Channel.
 (6)Tract No. 10: Being approximately 325.02 acres as condemned by the United States by the Final Report of Commissioners dated May 7, 1935, and recorded at volume 281, pages 476 through 483, in the Deed Records of Cameron County, Texas, to be released and abandoned in its entirety, save and except approximately 61.58 acres comprised of an approximately 500 ft. wide strip centered on the new centerline of the Brownsville Ship Channel.
 (7)Tract No. 11: Being approximately 8.85 acres as conveyed by the Brownsville Navigation District of Cameron County, Texas, to the United States by instrument dated January 23, 1939, and recorded at volume 293, pages 115 through 118, in the Deed Records of Cameron County, Texas (said 8.85 acres are identified in said instrument as the First Tract), to be released and abandoned in its entirety, save and except a narrow area along the channel.
 189.Great Lakes Navigation SystemSection 210(d)(1)(B) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(d)(1)(B)) is amended in the matter preceding clause (i) by striking For each of fiscal years 2015 through 2024 and inserting For each fiscal year.
			190.Kennewick Man
 (a)DefinitionsIn this section: (1)Claimant tribesThe term claimant tribes means the Confederated Tribes of the Colville Reservation, the Confederated Tribes and Bands of the Yakama Nation, the Nez Perce Tribe, the Confederated Tribes of the Umatilla Reservation, and the Wanapum Band of Priest Rapids.
 (2)DepartmentThe term Department means the Washington State Department of Archaeology and Historic Preservation. (3)Human remainsThe term human remains means the human remains that—
 (A)are known as Kennewick Man or the Ancient One, which includes the projectile point lodged in the right ilium bone, as well as any residue from previous sampling and studies; and
 (B)are part of archaeological collection number 45BN495. (b)TransferNotwithstanding any other provision of Federal law, including the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.), or law of the State of Washington, not later than 90 days after the date of enactment of this Act, the Secretary, acting through the Chief of Engineers, shall transfer the human remains to the Department, on the condition that the Department, acting through the State Historic Preservation Officer, disposes of the remains and repatriates the remains to claimant tribes.
 (c)Terms and conditionsThe transfer shall be subject to the following terms and conditions: (1)The release of the human remains to the claimant tribes is contingent upon the claimant tribes entering into agreement with the Department.
 (2)The claimant tribes are in agreement as to the final burial place of the human remains. (3)The claimant tribes are in agreement that the human remains will be buried in the State of Washington.
 (4)The claimant tribes are in agreement that the Department will take custody of the human remains upon the transfer by the Secretary.
 (d)CostThe Corps of Engineers shall be responsible for any costs associated with the transfer. (e)Limitations (1)In generalThe transfer shall be limited solely to the human remains portion of the archaeological collection.
 (2)SecretaryThe Secretary shall have no further responsibility for the human remains transferred pursuant to subsection (b) after the date of the transfer.
 191.Great Lakes Restoration InitiativeSection 118(c)(7) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)(7)) is amended— (1)by striking subparagraphs (B) and (C) and inserting the following:
					
 (B)Focus areasIn carrying out the Initiative, the Administrator shall prioritize programs and projects, to be carried out in coordination with non-Federal partners, that address the priority areas described in the Initiative Action Plan, including—
 (i)the remediation of toxic substances and areas of concern; (ii)the prevention and control of invasive species and the impacts of invasive species;
 (iii)the protection and restoration of nearshore health and the prevention and mitigation of nonpoint source pollution;
 (iv)habitat and wildlife protection and restoration, including wetlands restoration and preservation; and
 (v)accountability, monitoring, evaluation, communication, and partnership activities. (C)Projects (i)In generalIn carrying out the Initiative, the Administrator shall collaborate with other Federal partners, including the Great Lakes Interagency Task Force established by Executive Order No. 13340 (69 Fed. Reg. 29043), to select the best combination of programs and projects for Great Lakes protection and restoration using appropriate principles and criteria, including whether a program or project provides—
 (I)the ability to achieve strategic and measurable environmental outcomes that implement the Initiative Action Plan and the Great Lakes Water Quality Agreement;
 (II)the feasibility of— (aa)prompt implementation;
 (bb)timely achievement of results; and (cc)resource leveraging; and
 (III)the opportunity to improve interagency, intergovernmental, and inter-organizational coordination and collaboration to reduce duplication and streamline efforts.
 (ii)OutreachIn selecting the best combination of programs and projects for Great Lakes protection and restoration under clause (i), the Administrator shall consult with the Great Lakes States and Indian tribes and solicit input from other non-Federal stakeholders.
 (iii)Harmful algal bloom coordinatorThe Administrator shall designate a point person from an appropriate Federal partner to coordinate, with Federal partners and Great Lakes States, Indian tribes, and other non-Federal stakeholders, projects and activities under the Initiative involving harmful algal blooms in the Great Lakes.;
 (2)in subparagraph (D)— (A)by striking clause (i) and inserting the following:
						
 (i)In generalSubject to subparagraph (J)(ii), funds made available to carry out the Initiative shall be used to strategically implement—
 (I)Federal projects; (II)projects carried out in coordination with States, Indian tribes, municipalities, institutions of higher education, and other organizations; and
 (III)operations and activities of the Program Office, including remediation of sediment contamination in areas of concern.; 
 (B)in clause (ii)(I), by striking (G)(i) and inserting (J)(i); and (C)by inserting after clause (ii) the following:
						
							(iii)Agreements with non-Federal entities
 (I)In generalThe Administrator, or the head of any other Federal department or agency receiving funds under clause (ii)(I), may make a grant to, or otherwise enter into an agreement with, a qualified non-Federal entity, as determined by the Administrator or the applicable head of the other Federal department or agency receiving funds, for planning, research, monitoring, outreach, or implementation of a project selected under subparagraph (C), to support the Initiative Action Plan or the Great Lakes Water Quality Agreement.
 (II)Qualified non-Federal entityFor purposes of this clause, a qualified non-Federal entity may include a governmental entity, nonprofit organization, institution, or individual.; and
 (3)by striking subparagraphs (E) through (G) and inserting the following:  (E)Scope (i)In generalProjects may be carried out under the Initiative on multiple levels, including—
 (I)locally; (II)Great Lakes-wide; or
 (III)Great Lakes basin-wide. (ii)LimitationNo funds made available to carry out the Initiative may be used for any water infrastructure activity (other than a green infrastructure project that improves habitat and other ecosystem functions in the Great Lakes) for which financial assistance is received—
 (I)from a State water pollution control revolving fund established under title VI; (II)from a State drinking water revolving loan fund established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12); or
 (III)pursuant to the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.). (F)Activities by other Federal agenciesEach relevant Federal department or agency shall, to the maximum extent practicable—
 (i)maintain the base level of funding for the Great Lakes activities of that department or agency without regard to funding under the Initiative; and
 (ii)identify new activities and projects to support the environmental goals of the Initiative. (G)Revision of Initiative Action Plan (i)In generalNot less often than once every 5 years, the Administrator, in conjunction with the Great Lakes Interagency Task Force, shall review, and revise as appropriate, the Initiative Action Plan to guide the activities of the Initiative in addressing the restoration and protection of the Great Lakes system.
 (ii)OutreachIn reviewing and revising the Initiative Action Plan under clause (i), the Administrator shall consult with the Great Lakes States and Indian tribes and solicit input from other non-Federal stakeholders.
 (H)Monitoring and reportingThe Administrator shall— (i)establish and maintain a process for monitoring and periodically reporting to the public on the progress made in implementing the Initiative Action Plan;
 (ii)make information about each project carried out under the Initiative Action Plan available on a public website; and
 (iii)provide to the House Committee on Transportation and Infrastructure and the Senate Committee on Environment and Public Works a yearly detailed description of the progress of the Initiative and amounts transferred to participating Federal departments and agencies under subparagraph (D)(ii).
 (I)Initiative Action Plan definedIn this paragraph, the term Initiative Action Plan means the comprehensive, multi-year action plan for the restoration of the Great Lakes, first developed pursuant to the Joint Explanatory Statement of the Conference Report accompanying the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2010 (Public Law 111–88).
						(J)Funding
 (i)In generalThere is authorized to be appropriated to carry out this paragraph $300,000,000 for each of fiscal years 2017 through 2021.
 (ii)LimitationNothing in this paragraph creates, expands, or amends the authority of the Administrator to implement programs or projects under—
 (I)this section; (II)the Initiative Action Plan; or
 (III)the Great Lakes Water Quality Agreement.. 192.Additional assistanceSection 219 of the Water Resources Development Act of 1992 (Public Law 102–580; 106 Stat. 4835) is amended by adding at the end the following:
				
 (g)Additional assistanceNotwithstanding any limitation on project purposes identified in subsections (c) or (f), or limitation on authorization, the Secretary may provide additional assistance under subsection (a), and assistance for construction, to any community identified in subsection (c) or (f), in any State for which the President has declared an emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), as a result of the presence of chemical, physical, or biological constituents, including lead or other contaminants in the eligible system, for the repair or replacement of public and private infrastructure.
 (h)Authorization of appropriationsFor the purposes under paragraph (g), there is authorized to be appropriated $170,000,000 to remain available until expended.
			IIStudies
 201.Authorization of proposed feasibility studiesThe Secretary is authorized to conduct a feasibility study for the following projects for water resources development and conservation and other purposes, as identified in the reports titled Report to Congress on Future Water Resources Development submitted to Congress on January 29, 2015, and January 29, 2016, respectively, pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress:
 (1)Ouachita-Black Rivers, Arkansas and LouisianaProject for navigation, Ouachita-Black Rivers, Arkansas and Louisiana. (2)Cache Creek Settling Basin, CaliforniaProject for flood damage reduction and ecosystem restoration, Cache Creek Settling Basin, California.
 (3)Coyote Valley Dam, CaliforniaProject for flood damage reduction, environmental restoration, and water supply, Coyote Valley Dam, California.
 (4)Del Rosa Channel, city of San Bernardino, CaliforniaProject for flood damage reduction and ecosystem restoration, Del Rosa Channel, city of San Bernardino, California.
 (5)Merced County Streams, CaliforniaProject for flood damage reduction, Merced County Streams, California. (6)Mission-Zanja Channel, cities of San Bernardino and Redlands, CaliforniaProject for flood damage reduction and ecosystem restoration, Mission-Zanja Channel, cities of San Bernardino and Redlands, California.
 (7)Soboba Indian Reservation, CaliforniaProject for flood damage reduction, Soboba Indian Reservation, California. (8)Indian River Inlet, DelawareProject for hurricane and storm damage reduction, Indian River Inlet, Delaware.
 (9)Lewes Beach, DelawareProject for hurricane and storm damage reduction, Lewes Beach, Delaware. (10)Mispillion Complex, Kent and Sussex Counties, DelawareProject for hurricane and storm damage reduction, Mispillion Complex, Kent and Sussex Counties, Delaware.
 (11)Daytona Beach, FloridaProject for flood damage reduction, Daytona Beach, Florida. (12)Brunswick Harbor, GeorgiaProject for navigation, Brunswick Harbor, Georgia.
 (13)Dubuque, IowaProject for flood damage reduction, Dubuque, Iowa. (14)St. Tammany Parish, LouisianaProject for flood damage reduction and ecosystem restoration, St. Tammany Parish, Louisiana.
 (15)Cattaraugus Creek, New YorkProject for flood damage reduction, Cattaraugus Creek, New York. (16)Cayuga Inlet, Ithaca, New YorkProject for navigation and flood damage reduction, Cayuga Inlet, Ithaca, New York.
 (17)Delaware River Basin, New York, New Jersey, Pennsylvania, and DelawareProjects for flood control, Delaware River Basin, New York, New Jersey, Pennsylvania, and Delaware, authorized by section 408 of the Act of July 24, 1946 (60 Stat. 644, chapter 596), and section 203 of the Flood Control Act of 1962 (76 Stat. 1182), to review operations of the projects to enhance opportunities for ecosystem restoration and water supply.
 (18)Silver Creek, Hanover, New YorkProject for flood damage reduction and ecosystem restoration, Silver Creek, Hanover, New York. (19)Stonycreek and Little Conemaugh Rivers, PennsylvaniaProject for flood damage reduction and recreation, Stonycreek and Little Conemaugh Rivers, Pennsylvania.
 (20)Tioga-Hammond Lake, PennsylvaniaProject for ecosystem restoration, Tioga-Hammond Lake, Pennsylvania. (21)Brazos River, Fort Bend County, TexasProject for flood damage reduction in the vicinity of the Brazos River, Fort Bend County, Texas.
 (22)Chacon Creek, city of Laredo, TexasProject for flood damage reduction, ecosystem restoration, and recreation, Chacon Creek, city of Laredo, Texas.
 (23)Corpus Christi Ship Channel, TexasProject for navigation, Corpus Christi Ship Channel, Texas. (24)City of El Paso, TexasProject for flood damage reduction, city of El Paso, Texas.
 (25)Gulf Intracoastal Waterway, Brazoria and Matagorda Counties, TexasProject for navigation and hurricane and storm damage reduction, Gulf Intracoastal Waterway, Brazoria and Matagorda Counties, Texas.
 (26)Port of Bay City, TexasProject for navigation, Port of Bay City, Texas. (27)Chincoteague Island, VirginiaProject for hurricane and storm damage reduction, navigation, and ecosystem restoration, Chincoteague Island, Virginia.
 (28)Burley Creek Watershed, Kitsap County, WashingtonProject for flood damage reduction and ecosystem restoration, Burley Creek Watershed, Kitsap County, Washington.
				202.Expedited completion of reports for certain projects
 (a)Feasibility reportsThe Secretary shall expedite the completion of a feasibility study for each of the following projects, and if the Secretary determines that the project is justified in a completed report, may proceed directly to preconstruction planning, engineering, and design of the project:
 (1)Project for flood risk management, Little Colorado River at Winslow, Navajo County, Arizona. (2)Project for flood risk management, Lower San Joaquin River, California. In carrying out the feasibility study for the project, the Secretary shall include Reclamation District 17 as part of the study.
 (3)Project for flood risk management and ecosystem restoration, Sacramento River Flood Control System, California.
 (4)Project for hurricane and storm damage risk reduction, Ft. Pierce, Florida. (5)Project for flood risk management, Des Moines and Raccoon Rivers, Iowa.
 (6)Project for navigation, Mississippi River Ship Channel, Louisiana. (7)Project for flood risk management, North Branch Ecorse Creek, Wayne County, Michigan.
 (8)Project for flood risk management, Rahway River Basin (Upper Basin), New Jersey. (b)Post-Authorization change reportsThe Secretary shall expedite completion of a post-authorization change report for each of the following projects:
 (1)Project for flood damage reduction and environmental restoration, Hamilton City, California. (2)Project for hurricane and storm damage risk reduction, New Hanover County, North Carolina.
					203.Tulsa and West Tulsa, Arkansas River, Oklahoma
 (1)In generalThe Secretary shall conduct a study to determine the feasibility of modifying the projects for flood risk management, Tulsa and West Tulsa, Oklahoma, authorized by section 3 of the Act of August 18, 1941 (55 Stat. 645; chapter 377).
				(2)Requirements
 (A)In generalIn carrying out the study under paragraph (1), the Secretary shall address project deficiencies, uncertainties, and significant data gaps, including material, construction, and subsurface, which render the project at risk of overtopping, breaching, or system failure.
 (B)Addressing deficienciesIn addressing deficiencies under subparagraph (A), the Secretary shall incorporate current design standards and efficiency improvements, including the replacement of mechanical and electrical components at pumping stations, if the incorporation does not significantly change the scope, function, or purpose of the project.
 (3)Prioritization to address significant risksIn any case in which a levee or levee system (as defined in section 9002 of the Water Resources Reform and Development Act of 2007 (33 U.S.C. 3301)) is classified as a Class I or II under the levee safety action classification tool developed by the Corps of Engineers, the Secretary shall expedite the project for budget consideration.
				IIIDeauthorizations and Related Provisions
			301.Deauthorization of inactive projects
 (a)PurposesThe purposes of this section are— (1)to identify $10,000,000,000 in water resources development projects authorized by Congress that are no longer viable for construction due to—
 (A)a lack of local support; (B)a lack of available Federal or non-Federal resources; or
 (C)an authorizing purpose that is no longer relevant or feasible; (2)to create an expedited and definitive process for Congress to deauthorize water resources development projects that are no longer viable for construction; and
 (3)to allow the continued authorization of water resources development projects that are viable for construction.
					(b)Interim deauthorization list
 (1)In generalThe Secretary shall develop an interim deauthorization list that identifies— (A)each water resources development project, or separable element of a project, authorized for construction before November 8, 2007, for which—
 (i)planning, design, or construction was not initiated before the date of enactment of this Act; or (ii)planning, design, or construction was initiated before the date of enactment of this Act, but for which no funds, Federal or non-Federal, were obligated for planning, design, or construction of the project or separable element of the project during the current fiscal year or any of the 6 preceding fiscal years; and
 (B)each project or separable element identified and included on a list to Congress for deauthorization pursuant to section 1001(b)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 579a(b)(2)).
						(2)Public comment and consultation
 (A)In generalThe Secretary shall solicit comments from the public and the Governors of each applicable State on the interim deauthorization list developed under paragraph (1).
 (B)Comment periodThe public comment period shall be 90 days. (3)Submission to congress; publicationNot later than 90 days after the date of the close of the comment period under paragraph (2), the Secretary shall—
 (A)submit a revised interim deauthorization list to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives; and
 (B)publish the revised interim deauthorization list in the Federal Register. (c)Final deauthorization list (1)In generalThe Secretary shall develop a final deauthorization list of water resources development projects, or separable elements of projects, from the revised interim deauthorization list described in subsection (b)(3).
					(2)Deauthorization amount
 (A)Proposed final listThe Secretary shall prepare a proposed final deauthorization list of projects and separable elements of projects that have, in the aggregate, an estimated Federal cost to complete that is at least $10,000,000,000.
 (B)Determination of Federal cost to completeFor purposes of subparagraph (A), the Federal cost to complete shall take into account any allowances authorized by section 902 of the Water Resources Development Act of 1986 (33 U.S.C. 2280), as applied to the most recent project schedule and cost estimate.
						(3)Identification of projects
						(A)Sequencing of projects
 (i)In generalThe Secretary shall identify projects and separable elements of projects for inclusion on the proposed final deauthorization list according to the order in which the projects and separable elements of the projects were authorized, beginning with the earliest authorized projects and separable elements of projects and ending with the latest project or separable element of a project necessary to meet the aggregate amount under paragraph (2).
 (ii)Factors to considerThe Secretary may identify projects and separable elements of projects in an order other than that established by clause (i) if the Secretary determines, on a case-by-case basis, that a project or separable element of a project is critical for interests of the United States, based on the possible impact of the project or separable element of the project on public health and safety, the national economy, or the environment.
 (iii)Consideration of public commentsIn making determinations under clause (ii), the Secretary shall consider any comments received under subsection (b)(3).
 (B)AppendixThe Secretary shall include as part of the proposed final deauthorization list an appendix that— (i)identifies each project or separable element of a project on the interim deauthorization list developed under subsection (b) that is not included on the proposed final deauthorization list; and
 (ii)describes the reasons why the project or separable element is not included on the proposed final list.
							(4)Public comment and consultation
 (A)In generalThe Secretary shall solicit comments from the public and the Governor of each applicable State on the proposed final deauthorization list and appendix developed under paragraphs (2) and (3).
 (B)Comment periodThe public comment period shall be 90 days. (5)Submission of final list to Congress; publicationNot later than 120 days after the date of the close of the comment period under paragraph (4), the Secretary shall—
 (A)submit a final deauthorization list and an appendix to the final deauthorization list in a report to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives; and
 (B)publish the final deauthorization list and the appendix to the final deauthorization list in the Federal Register.
						(d)Deauthorization; congressional review
 (1)In generalAfter the expiration of the 180-day period beginning on the date of submission of the final deauthorization list and appendix under subsection (c), a project or separable element of a project identified in the final deauthorization list is hereby deauthorized, unless Congress passes a joint resolution disapproving the final deauthorization list prior to the end of such period.
					(2)Non-Federal contributions
 (A)In generalA project or separable element of a project identified in the final deauthorization list under subsection (c) shall not be deauthorized under this subsection if, before the expiration of the 180-day period referred to in paragraph (1), the non-Federal interest for the project or separable element of the project provides sufficient funds to complete the project or separable element of the project.
 (B)Treatment of projectsNotwithstanding subparagraph (A), each project and separable element of a project identified in the final deauthorization list shall be treated as deauthorized for purposes of the aggregate deauthorization amount specified in subsection (c)(2).
 (3)Projects identified in appendixA project or separable element of a project identified in the appendix to the final deauthorization list shall remain subject to future deauthorization by Congress.
 (e)Special rule for projects receiving funds for post-Authorization studyA project or separable element of a project may not be identified on the interim deauthorization list developed under subsection (b), or the final deauthorization list developed under subsection (c), if the project or separable element received funding for a post-authorization study during the current fiscal year or any of the 6 preceding fiscal years.
				(f)General provisions
 (1)DefinitionsIn this section, the following definitions apply: (A)Post-authorization studyThe term post-authorization study means—
 (i)a feasibility report developed under section 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282);
 (ii)a feasibility study, as defined in section 105(d) of the Water Resources Development Act of 1986 (33 U.S.C. 2215(d)); or
 (iii)a review conducted under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a), including an initial appraisal that—
 (I)demonstrates a Federal interest; and (II)requires additional analysis for the project or separable element.
 (B)Water resources development projectThe term water resources development project includes an environmental infrastructure assistance project or program of the Corps of Engineers. (2)Treatment of project modificationsFor purposes of this section, if an authorized water resources development project or separable element of the project has been modified by an Act of Congress, the date of the authorization of the project or separable element shall be deemed to be the date of the most recent such modification.
					302.Valdez, Alaska
 (a)In generalSubject to subsection (b), the portion of the project for navigation, Valdez, Alaska, identified as Tract G, Harbor Subdivision, shall not be subject to navigational servitude beginning on the date of enactment of this Act.
 (b)Entry by Federal governmentThe Federal Government may enter upon the property referred to in subsection (a) to carry out any required operation and maintenance of the general navigation features of the project referred to in subsection (a).
				303.Los Angeles County Drainage Area, Los Angeles County, California
 (a)In generalThe Secretary shall— (1)prioritize the updating of the Water Control Manuals for control structures in the Los Angeles County Drainage Area, Los Angeles County, California, authorized by section 101(b) of the Water Resources Development Act of 1990 (Public Law 101–640; 104 Stat. 4611); and
 (2)integrate and incorporate into the project seasonal operations for water conservation and water supply.
 (b)ParticipationThe update referred to in subsection (a) shall be done in coordination with all appropriate Federal agencies, elected officials, and members of the public.
				304.Sutter Basin, California
 (a)In generalThe separable element constituting the locally preferred plan increment reflected in the report of the Chief of Engineers dated March 12, 2014, and authorized for construction in item 8 of the table contained in section 7002(2) of the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1366) is no longer authorized beginning on the date of enactment of this Act.
 (b)Savings provisionsThe deauthorization under subsection (a) does not affect— (1)the national economic development plan separable element reflected in the report of the Chief of Engineers dated March 12, 2014, and authorized for construction in item 8 of the table contained in section 7002(2) of the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1366); or
 (2)previous authorizations providing for the Sacramento River and major and minor tributaries project, including—
 (A)section 2 of the Act of March 1, 1917 (39 Stat. 949, chapter 144); (B)section 12 of the Act of December 22, 1944 (58 Stat. 900, chapter 665);
 (C)section 204 of the Flood Control Act of 1950 (64 Stat. 177, chapter 188); and (D)any other Acts relating to the authorization for the Sacramento River and major and minor tributaries project along the Feather River right bank between levee stationing 1483+33 and levee stationing 2368+00.
						305.Essex River, Massachusetts
 (a)DeauthorizationThe portions of the project for navigation, Essex River, Massachusetts, authorized by the Act of July 13, 1892 (27 Stat. 88, chapter 158), and modified by the Act of March 3, 1899 (30 Stat. 1121, chapter 425), and the Act of March 2, 1907 (34 Stat. 1073, chapter 2509), that do not lie within the areas described in subsection (b) are no longer authorized beginning on the date of enactment of this Act.
 (b)Description of project areasThe areas described in this subsection are as follows: Beginning at a point N3056139.82 E851780.21, thence southwesterly about 156.88 feet to a point N3055997.75 E851713.67; thence southwesterly about 64.59 feet to a point N3055959.37 E851661.72; thence southwesterly about 145.14 feet to a point N3055887.10 E851535.85; thence southwesterly about 204.91 feet to a point N3055855.12 E851333.45; thence northwesterly about 423.50 feet to a point N3055976.70 E850927.78; thence northwesterly about 58.77 feet to a point N3056002.99 E850875.21; thence northwesterly about 240.57 feet to a point N3056232.82 E850804.14; thence northwesterly about 203.60 feet to a point N3056435.41 E850783.93; thence northwesterly about 78.63 feet to a point N3056499.63 E850738.56; thence northwesterly about 60.00 feet to a point N3056526.30 E850684.81; thence southwesterly about 85.56 feet to a point N3056523.33 E850599.31; thence southwesterly about 36.20 feet to a point N3056512.37 E850564.81; thence southwesterly about 80.10 feet to a point N3056467.08 E850498.74; thence southwesterly about 169.05 feet to a point N3056334.36 E850394.03; thence northwesterly about 48.52 feet to a point N3056354.38 E850349.83; thence northeasterly about 83.71 feet to a point N3056436.35 E850366.84; thence northeasterly about 212.38 feet to a point N3056548.70 E850547.07; thence northeasterly about 47.60 feet to a point N3056563.12 E850592.43; thence northeasterly about 101.16 feet to a point N3056566.62 E850693.53; thence southeasterly about 80.22 feet to a point N3056530.97 E850765.40; thence southeasterly about 99.29 feet to a point N3056449.88 E850822.69; thence southeasterly about 210.12 feet to a point N3056240.79 E850843.54; thence southeasterly about 219.46 feet to a point N3056031.13 E850908.38; thence southeasterly about 38.23 feet to a point N3056014.02 E850942.57; thence southeasterly about 410.93 feet to a point N3055896.06 E851336.21; thence northeasterly about 188.43 feet to a point N3055925.46 E851522.33; thence northeasterly about 135.47 feet to a point N3055992.91 E851639.80; thence northeasterly about 52.15 feet to a point N3056023.90 E851681.75; thence northeasterly about 91.57 feet to a point N3056106.82 E851720.59.
				306.Port of Cascade Locks, Oregon
 (a)Extinguishment of portions of existing flowage easementWith respect to the properties described in subsection (b), beginning on the date of enactment of this Act, the flowage easements described in subsection (c) are extinguished above elevation 82.2 feet (NGVD29), the ordinary high water line.
 (b)Affected propertiesThe properties described in this subsection, as recorded in Hood River County, Oregon, are as follows:
 (1)Lots 3, 4, 5, and 7 of the Port of Cascade Locks Business Park subdivision, Instrument Number 2014–00436. (2)Parcels 1, 2, and 3 of Hood River County Partition, Plat Number 2008–25P.
 (c)Flowage easementsThe flowage easements described in this subsection are identified as Tracts 302E–1 and 304E–1 on the easement deeds recorded as instruments in Hood River County, Oregon, and described as follows:
 (1)A flowage easement dated October 3, 1936, recorded December 1, 1936, book 25, page 531 (Records of Hood River County, Oregon), in favor of the United States (302E–1–Perpetual Flowage Easement from 10/5/37, 10/5/36, and 10/3/36; previously acquired as Tracts OH–36 and OH–41 and a portion of Tract OH–47).
 (2)A flowage easement dated October 5, 1936, recorded October 17, 1936, book 25, page 476 (Records of Hood River County, Oregon), in favor of the United States, affecting that portion below the 94-foot contour line above main sea level (304 E1–Perpetual Flowage Easement from 8/10/37 and 10/3/36; previously acquired as Tract OH–042 and a portion of Tract OH–47).
					(d)Federal liabilities; cultural, environmental, and other regulatory reviews
 (1)Federal liabilityThe United States shall not be liable for any injury caused by the extinguishment of an easement under this section.
 (2)Cultural and environmental regulatory actionsNothing in this section establishes any cultural or environmental regulation relating to the properties described in subsection (b).
 (e)Effect on other rightsNothing in this section affects any remaining right or interest of the Corps of Engineers in the properties described in subsection (b).
				307.Central Delaware River, Philadelphia, Pennsylvania
 (a)Area To Be declared nonnavigableSubject to subsection (c), unless the Secretary finds, after consultation with local and regional public officials (including local and regional public planning organizations), that there are substantive objections, those portions of the Delaware River, bounded by the former bulkhead and pierhead lines that were established by the Secretary of War and successors and described as follows, are declared to be nonnavigable waters of the United States:
 (1)Piers 70 South through 38 South, encompassing an area bounded by the southern line of Moore Street extended to the northern line of Catherine Street extended, including the following piers: Piers 70, 68, 67, 64, 61–63, 60, 57, 55, 53, 48, 46, 40, and 38.
 (2)Piers 24 North through 72 North, encompassing an area bounded by the southern line of Callowhill Street extended to the northern line of East Fletcher Street extended, including the following piers: Piers 24, 25, 27–35, 35.5, 36, 37, 38, 39, 49, 51–52, 53–57, 58–65, 66, 67, 69, 70–72, and Rivercenter.
 (b)Public interest determinationThe Secretary shall make the public interest determination under subsection (a) separately for each proposed project to be undertaken within the boundaries described in subsection (a), using reasonable discretion, not later than 150 days after the date of submission of appropriate plans for the proposed project.
 (c)Limits on applicability; regulatory requirementsThe declaration under subsection (a) shall apply only to those parts of the areas described in subsection (a) that are or will be bulkheaded and filled or otherwise occupied by permanent structures, including marina and recreation facilities. All such work is subject to all applicable Federal statutes and regulations, including sections 9 and 10 of the Act of March 3, 1899 (30 Stat. 1151, chapter 425; 33 U.S.C. 401 and 403), section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344), and the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				308.Huntingdon County, Pennsylvania
 (a)In generalThe Secretary shall— (1)prioritize the updating of the Master Plan for the Juniata River and tributaries project, Huntingdon County, Pennsylvania, authorized by section 203 of the Flood Control Act of 1962 (Public Law 87–874; 76 Stat. 1182); and
 (2)ensure that alternatives for additional recreation access and development at the project are fully assessed, evaluated, and incorporated as a part of the update.
 (b)ParticipationThe update referred to in subsection (a) shall be done in coordination with all appropriate Federal agencies, elected officials, and members of the public.
 (c)InventoryIn carrying out the update under subsection (a), the Secretary shall include an inventory of those lands that are not necessary to carry out the authorized purposes of the project.
 309.Rivercenter, Philadelphia, PennsylvaniaSection 38(c) of the Water Resources Development Act of 1988 (33 U.S.C. 59j–1(c)) is amended— (1)by striking (except 30 years from such date of enactment, in the case of the area or any part thereof described in subsection (a)(5)); and
 (2)by adding at the end the following: Notwithstanding the preceding sentence, the declaration of nonnavigability for the area described in subsection (a)(5), or any part thereof, shall not expire..
 310.Joe Pool Lake, TexasThe Secretary shall accept from the Trinity River Authority of Texas, if received by December 31, 2016, $31,344,841.65 as payment in full of amounts owed to the United States, including any accrued interest, for the approximately 61,747.1 acre-feet of water supply storage space in Joe Pool Lake, Texas (previously known as Lakeview Lake), for which payment has not commenced under Article 5.a. (relating to project investment costs) of contract number DACW63–76–C–0106, as of the date of enactment of this Act.
			311.Salt Creek, Graham, Texas
 (a)In generalThe project for flood control, environmental restoration, and recreation, Salt Creek, Graham, Texas, authorized by section 101(a)(30) of the Water Resources Development Act of 1999 (Public Law 106–53; 113 Stat. 278), is no longer authorized as a Federal project beginning on the date of enactment of this Act.
 (b)Certain project-Related claimsThe non-Federal interest for the project shall hold and save the United States harmless from any claim that has arisen, or that may arise, in connection with the project.
 (c)TransferThe Secretary is authorized to transfer any land acquired by the Federal Government for the project on behalf of the non-Federal interest that remains in Federal ownership on or after the date of enactment of this Act to the non-Federal interest.
 (d)ReversionIf the Secretary determines that land transferred under subsection (c) ceases to be owned by the public, all right, title, and interest in and to the land and improvements thereon shall revert, at the discretion of the Secretary, to the United States.
				312.Texas City Ship Channel, Texas City, Texas
 (a)In generalThe portion of the Texas City Ship Channel, Texas City, Texas, described in subsection (b) shall not be subject to navigational servitude beginning on the date of enactment of this Act.
 (b)DescriptionThe portion of the Texas City Ship Channel described in this subsection is a tract or parcel containing 393.53 acres (17,142,111 square feet) of land situated in the City of Texas City Survey, Abstract Number 681, and State of Texas Submerged Lands Tracts 98A and 99A, Galveston County, Texas, said 393.53 acre tract being more particularly described as follows:
 (1)Beginning at the intersection of an edge of fill along Galveston Bay with the most northerly east survey line of said City of Texas City Survey, Abstract No. 681, the same being a called 375.75 acre tract patented by the State of Texas to the City of Texas City and recorded in Volume 1941, Page 750 of the Galveston County Deed Records (G.C.D.R.), from which a found U.S. Army Corps of Engineers Brass Cap stamped R 4–3 set in the top of the Texas City Dike along the east side of Bay Street bears North 56° 14′ 32″ West, a distance of 6,045.31 feet and from which a found U.S. Army Corps of Engineers Brass Cap stamped R 4–2 set in the top of the Texas City Dike along the east side of Bay Street bears North 49° 13′ 20″ West, a distance of 6,693.64 feet.
 (2)Thence, over and across said State Tracts 98A and 99A and along the edge of fill along said Galveston Bay, the following eight (8) courses and distances:
 (A)South 75° 49′ 13″ East, a distance of 298.08 feet to an angle point of the tract herein described. (B)South 81° 16′ 26″ East, a distance of 170.58 feet to an angle point of the tract herein described.
 (C)South 79° 20′ 31″ East, a distance of 802.34 feet to an angle point of the tract herein described. (D)South 75° 57′ 32″ East, a distance of 869.68 feet to a point for the beginning of a non-tangent curve to the right.
 (E)Easterly along said non-tangent curve to the right having a radius of 736.80 feet, a central angle of 24° 55′ 59″, a chord of South 68° 47′ 35″ East – 318.10 feet, and an arc length of 320.63 feet to a point for the beginning of a non-tangent curve to the left.
 (F)Easterly along said non-tangent curve to the left having a radius of 373.30 feet, a central angle of 31° 57′ 42″, a chord of South 66° 10′ 42″ East – 205.55 feet, and an arc length of 208.24 feet to a point for the beginning of a non-tangent curve to the right.
 (G)Easterly along said non-tangent curve to the right having a radius of 15,450.89 feet, a central angle of 02° 04′ 10″, a chord of South 81° 56′ 20″ East – 558.04 feet, and an arc length of 558.07 feet to a point for the beginning of a compound curve to the right and the northeasterly corner of the tract herein described.
 (H)Southerly along said compound curve to the right and the easterly line of the tract herein described, having a radius of 1,425.00 feet, a central angle of 133° 08′ 00″, a chord of South 14° 20′ 15″ East – 2,614.94 feet, and an arc length of 3,311.15 feet to a point on a line lying 125.00 feet northerly of and parallel with the centerline of an existing levee for the southeasterly corner of the tract herein described.
 (3)Thence, continuing over and across said State Tracts 98A and 99A and along lines lying 125.00 feet northerly of, parallel, and concentric with the centerline of said existing levee, the following twelve (12) courses and distances:
 (A)North 78° 01′ 58″ West, a distance of 840.90 feet to an angle point of the tract herein described. (B)North 76° 58′ 35″ West, a distance of 976.66 feet to an angle point of the tract herein described.
 (C)North 76° 44′ 33″ West, a distance of 1,757.03 feet to a point for the beginning of a tangent curve to the left.
 (D)Southwesterly, along said tangent curve to the left having a radius of 185.00 feet, a central angle of 82° 27′ 32″, a chord of South 62° 01′ 41″ West – 243.86 feet, and an arc length of 266.25 feet to a point for the beginning of a compound curve to the left.
 (E)Southerly, along said compound curve to the left having a radius of 4,535.58 feet, a central angle of 11° 06′ 58″, a chord of South 15° 14′ 26″ West – 878.59 feet, and an arc length of 879.97 feet to an angle point of the tract herein described.
 (F)South 64° 37′ 11″ West, a distance of 146.03 feet to an angle point of the tract herein described. (G)South 67° 08′ 21″ West, a distance of 194.42 feet to an angle point of the tract herein described.
 (H)North 34° 48′ 22″ West, a distance of 789.69 feet to an angle point of the tract herein described. (I)South 42° 47′ 10″ West, a distance of 161.01 feet to an angle point of the tract herein described.
 (J)South 42° 47′ 10″ West, a distance of 144.66 feet to a point for the beginning of a tangent curve to the right.
 (K)Westerly, along said tangent curve to the right having a radius of 310.00 feet, a central angle of 59° 50′ 28″, a chord of South 72° 42′ 24″ West – 309.26 feet, and an arc length of 323.77 feet to an angle point of the tract herein described.
 (L)North 77° 22′ 21″ West, a distance of 591.41 feet to the intersection of said parallel line with the edge of fill adjacent to the easterly edge of the Texas City Turning Basin for the southwesterly corner of the tract herein described, from which a found U.S. Army Corps of Engineers Brass Cap stamped SWAN 2 set in the top of a concrete column set flush in the ground along the north bank of Swan Lake bears South 20° 51′ 58″ West, a distance of 4,862.67 feet.
 (4)Thence, over and across said City of Texas City Survey and along the edge of fill adjacent to the easterly edge of said Texas City Turning Basin, the following eighteen (18) courses and distances:
 (A)North 01° 34′ 19″ East, a distance of 57.40 feet to an angle point of the tract herein described. (B)North 05° 02′ 13″ West, a distance of 161.85 feet to an angle point of the tract herein described.
 (C)North 06° 01′ 56″ East, a distance of 297.75 feet to an angle point of the tract herein described. (D)North 06° 18′ 07″ West, a distance of 71.33 feet to an angle point of the tract herein described.
 (E)North 07° 21′ 09″ West, a distance of 122.45 feet to an angle point of the tract herein described. (F)North 26° 41′ 15″ West, a distance of 46.02 feet to an angle point of the tract herein described.
 (G)North 01° 31′ 59″ West, a distance of 219.78 feet to an angle point of the tract herein described. (H)North 15° 54′ 07″ West, a distance of 104.89 feet to an angle point of the tract herein described.
 (I)North 04° 00′ 34″ East, a distance of 72.94 feet to an angle point of the tract herein described. (J)North 06° 46′ 38″ West, a distance of 78.89 feet to an angle point of the tract herein described.
 (K)North 12° 07′ 59″ West, a distance of 182.79 feet to an angle point of the tract herein described. (L)North 20° 50′ 47″ West, a distance of 105.74 feet to an angle point of the tract herein described.
 (M)North 02° 02′ 04″ West, a distance of 184.50 feet to an angle point of the tract herein described. (N)North 08° 07′ 11″ East, a distance of 102.23 feet to an angle point of the tract herein described.
 (O)North 08° 16′ 00″ West, a distance of 213.45 feet to an angle point of the tract herein described. (P)North 03° 15′ 16″ West, a distance of 336.45 feet to a point for the beginning of a non-tangent curve to the left.
 (Q)Northerly along said non-tangent curve to the left having a radius of 896.08 feet, a central angle of 14° 00′ 05″, a chord of North 09° 36′ 03″ West – 218.43 feet, and an arc length of 218.97 feet to a point for the beginning of a non-tangent curve to the right.
 (R)Northerly along said non-tangent curve to the right having a radius of 483.33 feet, a central angle of 19° 13′ 34″, a chord of North 13° 52′ 03″ East – 161.43 feet, and an arc length of 162.18 feet to a point for the northwesterly corner of the tract herein described.
 (5)Thence, continuing over and across said City of Texas City Survey, and along the edge of fill along said Galveston Bay, the following fifteen (15) courses and distances:
 (A)North 30° 45′ 02″ East, a distance of 189.03 feet to an angle point of the tract herein described. (B)North 34° 20′ 49″ East, a distance of 174.16 feet to a point for the beginning of a non-tangent curve to the right.
 (C)Northeasterly along said non-tangent curve to the right having a radius of 202.01 feet, a central angle of 25° 53′ 37″, a chord of North 33° 14′ 58″ East – 90.52 feet, and an arc length of 91.29 feet to a point for the beginning of a non-tangent curve to the left.
 (D)Northeasterly along said non-tangent curve to the left having a radius of 463.30 feet, a central angle of 23° 23′ 57″, a chord of North 48° 02′ 53″ East – 187.90 feet, and an arc length of 189.21 feet to a point for the beginning of a non-tangent curve to the right.
 (E)Northeasterly along said non-tangent curve to the right having a radius of 768.99 feet, a central angle of 16° 24′ 19″, a chord of North 43° 01′ 40″ East – 219.43 feet, and an arc length of 220.18 feet to an angle point of the tract herein described.
 (F)North 38° 56′ 50″ East, a distance of 126.41 feet to an angle point of the tract herein described. (G)North 42° 59′ 50″ East, a distance of 128.28 feet to a point for the beginning of a non-tangent curve to the right.
 (H)Northerly along said non-tangent curve to the right having a radius of 151.96 feet, a central angle of 68° 36′ 31″, a chord of North 57° 59′ 42″ East – 171.29 feet, and an arc length of 181.96 feet to a point for the most northerly corner of the tract herein described.
 (I)South 77° 14′ 49″ East, a distance of 131.60 feet to an angle point of the tract herein described. (J)South 84° 44′ 18″ East, a distance of 86.58 feet to an angle point of the tract herein described.
 (K)South 58° 14′ 45″ East, a distance of 69.62 feet to an angle point of the tract herein described. (L)South 49° 44′ 51″ East, a distance of 149.00 feet to an angle point of the tract herein described.
 (M)South 44° 47′ 21″ East, a distance of 353.77 feet to a point for the beginning of a non-tangent curve to the left.
 (N)Easterly along said non-tangent curve to the left having a radius of 253.99 feet, a central angle of 98° 53′ 23″, a chord of South 83° 28′ 51″ East – 385.96 feet, and an arc length of 438.38 feet to an angle point of the tract herein described.
 (O)South 75° 49′ 13″ East, a distance of 321.52 feet to the point of beginning and containing 393.53 acres (17,142,111 square feet) of land.
 313.Stonington Harbor, ConnecticutThe portion of the project for navigation, Stonington Harbor, Connecticut, authorized by the Act of May 23, 1828 (4 Stat. 288; chapter 73) that consists of the inner stone breakwater that begins at coordinates N. 682,146.42, E. 1231,378.69, running north 83.587 degrees west 166.79’ to a point N. 682,165.05, E. 1,231,212.94, running north 69.209 degrees west 380.89’ to a point N. 682,300.25, E. 1,230,856.86, is no longer authorized as a Federal project beginning on the date of enactment of this Act.
			IVWater Resources Infrastructure
 401.Project authorizationsThe following projects for water resources development and conservation and other purposes, as identified in the reports titled Report to Congress on Future Water Resources Development submitted to Congress on January 29, 2015, and January 29, 2016, respectively, pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress, are authorized to be carried out by the Secretary substantially in accordance with the plans, and subject to the conditions, described in the respective reports designated in this section:
				(1)Navigation
					
						
								A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs
							
								1. TXBrazos Island Harbor Nov. 3, 2014Federal: $116,116,000Non-Federal: $88,471,000Total: $204,587,000
								2. LACalcasieu LockDec. 2, 2014Total: $16,700,000 (to be derived ½ from the general fund of the Treasury and ½ from the Inland Waterways Trust Fund)
								3. NH, MEPortsmouth Harbor and Piscataqua RiverFeb. 8, 2015Federal: $15,580,000Non-Federal: $5,190,000Total: $20,770,000
								4. FLPort EvergladesJun. 25, 2015Federal: $220,200,000Non-Federal: $102,500,000Total: $322,700,000
								5. AKLittle Diomede HarborAug. 10, 2015Federal: $26,015,000Non-Federal: $2,945,000Total: $28,960,000
								6. SCCharleston HarborSep. 8, 2015Federal: $224,300,000Non-Federal: $269,000,000Total: $493,300,000
								7. AKCraig HarborMar. 16, 2016Federal: $29,062,000Non-Federal: $3,255,000Total: $32,317,000
								8. PAUpper OhioSep. 12, 2016Federal: $1,324,235,500 Non-Federal: $1,324,235,500 Total: $2,648,471,000
				(2)Flood Risk Management
					
						
								A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs
							
								1. TXLeon Creek WatershedJun. 30, 2014Federal: $18,314,000Non-Federal: $9,861,000Total: $28,175,000
								2. MO, KSArmourdale and Central Industrial District Levee Units, Missouri River and Tributaries at Kansas
			 CitysJan. 27, 2015Federal: $207,036,000Non-Federal: $111,481,000Total: $318,517,000
								3. KSCity of ManhattanApr. 30, 2015Federal: $15,440,100Non-Federal: $8,313,900Total: $23,754,000
								4. TNMill CreekOct. 16, 2015Federal: $17,759,000Non-Federal: $10,745,000Total: $28,504,000
								5. KSUpper Turkey Creek Basin Dec. 22, 2015Federal: $24,584,000Non-Federal: $13,238,000Total: $37,822,000
								6. NCPrincevilleFeb. 23, 2016Federal: $14,001,000Non-Federal: $7,539,000Total: $21,540,000
								7. CAAmerican River Common FeaturesApr. 26, 2016Federal: $876,478,000Non-Federal: $689,272,000Total: $1,565,750,000
								8. CAWest SacramentoApr. 26, 2016Federal: $776,517,000Non-Federal: $414,011,000Total: $1,190,528,000.
				(3)Hurricane and Storm Damage Risk Reduction
					
						
								A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Initial Costs and Estimated Renourishment Costs
							
								1. SCColleton CountySep. 5, 2014Initial Federal: $13,733,850 Initial Non-Federal: $7,395,150Initial Total: $21,129,000 Renourishment Federal: $16,371,000Renourishment Non-Federal: $16,371,000Renourishment Total: $32,742,000
								2. FLFlagler CountyDec. 23, 2014Initial Federal: $9,218,300 Initial Non-Federal: $4,963,700 Initial Total: $14,182,000Renourishment Federal: $15,390,000Renourishment Non-Federal: $15,390,000Renourishment Total: $30,780,000
								3. NCCarteret CountyDec. 23,  2014Initial Federal: $24,263,000Initial Non-Federal: $13,064,000 Initial Total: $37,327,000 Renourishment Federal: $114,728,000Renourishment Non-Federal: $114,728,000Renourishment Total: $229,456,000
								4. NJHereford Inlet to Cape May Inlet, Cape May CountyJan. 23, 2015Initial Federal: $14,040,000Initial Non-Federal: $7,560,000Initial Total: $21,600,000Renourishment Federal: $41,215,000Renourishment Non-Federal: $41,215,000Renourishment Total: $82,430,000
								5. LAWest Shore Lake PontchartrainJun. 12, 2015Federal: $466,760,000Non-Federal: $251,330,000Total: $718,090,000
								6. CASan Diego CountyApr. 26, 2016Initial Federal: $20,166,000Initial Non-Federal: $10,858,000Initial Total: $31,024,000Renourishment Federal: $68,215,000Renourishment Non-Federal: $68,215,000Renourishment Total: $136,430,000.
				(4)Ecosystem restoration
					
						
								A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs
							
								1. FLCentral EvergladesDec. 23, 2014Federal: $976,375,000Non-Federal: $974,625,000Total: $1,951,000,000
								2. WASkokomish RiverDec. 14, 2015Federal: $12,782,000Non-Federal: $6,882,000Total: $19,664,000
								3. WAPuget SoundSep. 16, 2016Federal: $293,558,000Non-Federal: $158,069,000Total: $451,627,000
				(5)Flood risk management and ecosystem restoration
					
						
								A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs
							
								1. IL, WIUpper Des Plaines River and TributariesJun. 8, 2015Federal: $199,393,000Non-Federal: $107,694,000Total: $307,087,000.
				(6)Flood risk management, ecosystem restoration, and recreation
					
						
								A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs
							
								1. CASouth San Francisco Bay ShorelineDec. 18, 2015Federal: $69,521,000Non-Federal: $104,379,000Total: $173,900,000.
				(7)Ecosystem restoration and recreation
					
						
								A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs
							
								1. ORWillamette RiverDec. 14, 2015Federal: $19,143,000Non-Federal: $10,631,000Total: $29,774,000
								2. CALos Angeles RiverDec. 18, 2015Federal: $375,773,000Non-Federal: $980,835,000Total: $1,356,608,000.
				(8)Hurricane and storm damage risk reduction and ecosystem restoration
					
						
								A. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs
							
								1. LASouthwest Coastal LouisianaJul. 29, 2016Federal: $2,011,280,000Non-Federal: $1,082,997,000Total: $3,094,277,000
				(9)Deauthorizations, modifications, and other projects
					
						
								A. StateB. NameC. Date of Decision DocumentD. Estimated Costs
							
								1. TXUpper Trinity RiverMay 21, 2008Federal: $526,500,000Non-Federal: $283,500,000Total: $810,000,000
								2. KYGreen River Locks and Dams 3, 4, 5, 6 and Barren River Lock and Dam 1 DispositionApr. 30, 2015Federal: $0Non-Federal: $0Total: $0
								3. KS, MOTurkey Creek BasinMay 13, 2016Federal: $97,067,750Non-Federal: $55,465,250Total: $152,533,000
								4. KYOhio River ShorelineMay 13, 2016Federal: $20,309,900Non-Federal: $10,936,100Total: $31,246,000
								5. MOBlue River BasinMay 13, 2016Federal: $34,860,000Non-Federal: $11,620,000Total: $46,480,000
								6. FLPicayune StrandJul. 15, 2016Federal: $308,983,500Non-Federal: $308,983,500Total: $617,967,000
								7. MOSwope Park Industrial Area, Blue RiverJul. 15, 2016Federal: $20,205,250Non-Federal: $10,879,750Total: $31,085,000
				
	Passed the House of Representatives September 28, 2016.Karen L. Haas,Clerk
